Exhibit 10.01

 

 



EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of July
20, 2017 by and among Pernix Ireland Pain Limited, a private company limited by
shares incorporated under the laws of Ireland (the “Issuer”), Pernix
Therapeutics Holdings, Inc., a Maryland corporation (“Holdings”), the subsidiary
guarantors party hereto (together with Holdings, the “Guarantors” and the
Guarantors together with the Issuer, the “Credit Parties”), and 1992 MSF
International Ltd. and 1992 Tactical Credit Master Fund, L.P., each a holder (a
“Holder” and together, the “Holders”) of Holdings’ 4.25% Convertible Senior
Notes due 2021 (the “Existing Convertible Notes”), which were issued under that
certain indenture (the “Existing Convertible Notes Indenture”), dated as of
April 22, 2015, between Holdings and Wilmington Trust, National Association, as
trustee (the “Existing Convertible Notes Trustee”).

 

RECITALS

 

WHEREAS, Holdings has issued and outstanding $130.0 million aggregate principal
amount of the Existing Convertible Notes pursuant to the Existing Convertible
Notes Indenture;

 

WHEREAS, Holdings and the Holders have reached an agreement, pursuant to which
the Holders have agreed to tender to the Issuer $51,775,000 aggregate principal
amount of Existing Convertible Notes held by the Holders (or certain funds
and/or accounts for which a Holder or any of its Affiliates acts as investment
advisor) (the “Exchanged Notes”) in consideration for (A) Holdings agreeing to
cause the Issuer to issue $36,242,500 aggregate principal amount of 4.25%/5.25%
Exchangeable Senior Notes due 2022 (the “New Exchangeable Notes”) to the
Holders, and (B) Holdings issuing to the Holders 1,100,498 shares (the “Exchange
Shares”) of Holdings’ common stock, par value $0.01 (“Common Stock”);

 

WHEREAS, the Issuer and Holdings have agreed that the Exchanged Notes tendered
by the Holders shall be used to reduce the intercompany indebtedness owed by the
Issuer to Holdings by way of partial repayment of that certain intercompany note
dated April 24, 2015 owing from the Issuer to Holdings (the “Zohydro
Intercompany Note”) through the Issuer tendering the Exchanged Notes to
Holdings;

 

WHEREAS, Holdings has agreed to cause the Issuer to issue the New Exchangeable
Notes;

 

WHEREAS, Holdings has agreed to issue the Exchange Shares;

 

WHEREAS, the Credit Parties and Wilmington Trust, National Association (the “New
Exchangeable Notes Trustee”), have agreed to enter into a new indenture which
shall govern the New Exchangeable Notes on the Closing Date (as defined below)
(the “New Exchangeable Notes Indenture”);

 



 

 

 

WHEREAS, the payment by the Issuer of all amounts due or in respect of the New
Exchangeable Notes and the performance of the Issuer under the New Exchangeable
Notes Indenture will be initially guaranteed (the “Guarantees”) by each of the
Guarantors set forth on Exhibit A attached hereto;

 

WHEREAS, the Issuer, as borrower, Cantor Fitzgerald Securities (“Cantor
Fitzgerald”), as Administrative Agent (the “ABL Agent”), and the Holders, as
lenders, have reached an agreement to enter into a delayed draw term loan
agreement on the Closing Date (the “Delayed Draw Term Loan Agreement”);

 

WHEREAS, Holdings, Pernix Therapeutics, LLC, Pernix Sleep, Inc., Cypress
Pharmaceuticals, Inc., Hawthorn Pharmaceuticals, Inc., Gaine, Inc., Respicopea,
Inc., and Macoven Pharmaceuticals, L.L.C., as borrowers, the Issuer, Pernix
Ireland Limited, Pernix Holdco 1, LLC, Pernix Holdco 2, LLC and Pernix Holdco 3,
LLC, each as guarantor, Cantor Fitzgerald, as Administrative Agent (the “Term
Agent”), and the Holders, as lenders, have reached an agreement to enter into an
asset-backed revolving credit facility on the Closing Date (the “New ABL
Agreement”);

 

WHEREAS, Holdings and the Holders have agreed to enter into a registration
rights agreement (the “Registration Rights Agreement”) on the Closing Date,
pursuant to which Holdings will provide the Holders with certain registration
rights with respect to the Exchange Shares and the Common Stock underlying the
New Exchangeable Notes (the “Underlying Shares”) acquired pursuant hereto;

 

WHEREAS, the various agreements referenced above are in substantially agreed
form among the parties thereto; and

 

WHEREAS, Holdings has agreed to undertake the internal reorganization as
described in Annex I hereto (the “Internal Reorganization”).

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained and intending to be
legally bound hereby, the Credit Parties and the Holders hereby agree as
follows:

 

Article 1
Exchange of Notes; Entry into the Transactions

 

Section 1.01.      Tender of Exchanged Notes for Exchange Shares and New
Exchangeable Notes. Subject to the terms and conditions set forth in this
Agreement, the Holders hereby agree, on their behalf and on behalf of certain
funds and/or accounts for which a Holder or any of its Affiliates act as
investment advisor, with Holdings to tender to the Issuer, at the Closing (as
defined below), $51,775,000 principal amount of the Exchanged Notes held by the
Holders (or certain funds and/or accounts for which a Holder or any of its
Affiliates acts as investment advisor). In consideration for such tender,
Holdings has agreed to issue, at the Closing, the Exchange Shares to the
Holders, and to cause the Issuer to issue to the Holders the New Exchangeable
Notes (the foregoing transactions, taken as a whole, the “Exchange”), and pay to
the Holders an

 



2 

 

 

amount equal to the accrued interest on the Exchanged Notes from the most recent
payment date to the Closing. Upon the surrender of the Exchanged Notes in
exchange for the New Exchangeable Notes and Exchange Shares, the Exchanged Notes
will be tendered to Holdings by the Issuer, and all then outstanding principal
amount of such Exchanged Notes shall be deemed satisfied and such Exchanged
Notes shall be cancelled. The Holders waive all rights to receive any future
interest payments scheduled for such Exchanged Notes from and after the Closing.
Following the Closing, the Exchanged Notes exchanged pursuant to this Agreement
shall be delivered to the Existing Convertible Notes Trustee for cancellation
and cease to accrue interest. The number of Exchange Shares to be issued shall
be rounded to the nearest whole number. The New Exchangeable Notes, the
Guarantees and the Exchange Shares that are issued to the Holders in exchange
for the Exchanged Notes are collectively referred to herein as the “New
Securities.”

 

Section 1.02.      Entry into the Transactions. Simultaneously with the Exchange
at the Closing, and conditioned upon each other:

 

(a)             the Issuer, the Term Agent, and the Holders shall enter into the
Delayed Draw Term Loan Agreement;

 

(b)             Holdings, the other borrowers and guarantors listed on the
signature pages thereto, the ABL Agent and the Holders shall enter into the New
ABL Agreement;

 

(c)             Each of the Credit Parties and the New Exchangeable Notes
Trustee shall enter into the New Exchangeable Notes Indenture; and

 

(d)             Holdings, the Issuer and the Holders shall enter into the
Registration Rights Agreement (this Agreement, the New Exchangeable Notes
Indenture, the Delayed Draw Term Loan Agreement, the New ABL Agreement, the
Registration Rights Agreement, and any agreements entered into by any Credit
Party to effectuate the Internal Reorganization (collectively, the
“Reorganization Documents”), collectively, the “Transaction Documents”; and the
Exchange and the other transactions contemplated by the Transaction Documents,
the “Transactions”).

 

Section 1.03.      Treatment of Loans. The parties hereto agree that the loans
made on the Closing Date under the Delayed Draw Term Loan Agreement and the New
ABL Agreement (and any future loans thereunder) are, in each case, for an
equivalent principal amount.

 

Section 1.04.      Withholding. The Credit Parties and their agents shall be
entitled to deduct and withhold from any consideration payable pursuant to this
Agreement such amounts as may be required to be deducted or withheld under
applicable law, and shall be provided with a Form W-9 or the appropriate series
of Form W-8 (collectively, the “IRS Forms”), in order to establish whether the
Holders are entitled to an exemption from (or reduction in the rate of)
withholding. To the extent any such amounts are withheld and remitted to the
appropriate taxing authority, such amounts shall be treated for all purposes as
having been paid to the Holders. Notwithstanding the

 



3 

 

 

foregoing, the parties acknowledge and agree that no deduction or withholding is
required in respect of any consideration payable pursuant to this Agreement so
long as the Holders provide the appropriate IRS Forms establishing an exemption
from any withholding pursuant to the Code.

 

Article 2
Closing Date; Conditions; Delivery

 

Section 2.01.   Closing. Subject to the conditions set forth in this Article 2
and Articles 5 and 6 hereof, the closing of the Transactions described in
‎Article 1 shall take place at the offices of Davis Polk & Wardwell LLP, 450
Lexington Avenue, New York, NY 10017, at 8:00 a.m., New York time, on July 21,
2017, or at such other place and time as shall be mutually agreed by the Credit
Parties and the Holders (which time and place are designated as the “Closing”
and which day is referred to herein as the “Closing Date”).

 

Section 2.02.   Delivery for the Exchange; the Intercompany Transfer; Entry into
the Transaction Documents. At the Closing, the parties hereto will take the
following actions:

 

(a)             (i) the Issuer shall deliver to DTC or its custodian one or more
global certificates representing the New Exchangeable Notes being issued in the
Exchange; (ii) Holdings shall deliver evidence of issuance of the Exchange
Shares credited to book-entry accounts maintained by the transfer agent of
Holdings; (iii) the Holders shall effect by book entry, in accordance with the
applicable procedures of DTC and the terms of the Existing Convertible Notes
Indenture, the delivery to the Issuer (or to its designee which may be the
Trustee for the benefit of the Issuer) of the Exchanged Notes held by the
Holders (or certain funds and/or accounts for which a Holder or any of its
Affiliates acts as investment advisor); (iv) the Issuer shall tender such
Exchanged Notes to Holdings in partial repayment of the Zohydro Intercompany
Note (such transfer, the “Intercompany Transfer”); and (v) when Holdings is in
possession of such Exchanged Notes following the Intercompany Transfer, such
Exchanged Notes shall be cancelled by the Existing Convertible Notes Trustee
under the Existing Convertible Notes Indenture or the amount outstanding under
global certificates representing the Existing Convertible Notes shall be
decreased by the respective amounts of Exchanged Notes delivered by order of
Holdings;

 

(b)             the New Exchangeable Notes Indenture shall be duly executed and
delivered by each of the Credit Parties and the New Exchangeable Notes Trustee;

 

(c)             the Delayed Draw Term Loan Agreement shall be duly executed and
delivered by each of the Issuer, Cantor Fitzgerald, as Administrative Agent, and
the Holders;

 

(d)             the New ABL Agreement shall be duly executed and delivered by
each of Holdings, Pernix Therapeutics, LLC, Pernix Sleep, Inc., Cypress
Pharmaceuticals, Inc., Hawthorn Pharmaceuticals, Inc., Gaine, Inc., Respicopea,
Inc., and Macoven Pharmaceuticals, L.L.C., the Issuer, Cantor Fitzgerald, as
Administrative Agent, and the Holders;

 



4 

 

 

(e)             the Registration Rights Agreement shall be duly executed and
delivered by each of Holdings, the Issuer and the Holders; and

 

(f)             Holdings shall pay to the Holders, in cash, $672,355.90, in
satisfaction of the accrued interest on the Exchanged Notes from the most recent
payment date to the Closing.

 

The parties hereto mutually covenant and agree that the Closing is conditioned
on the consummation of the Exchange and the execution and delivery of each of
the Transaction Documents by each of the parties thereto.

 

Section 2.03.      Conditions Precedent. The obligations of the parties
hereunder at the Closing are subject to the following conditions precedent:

 

(a)             The Internal Reorganization. The Internal Reorganization, in the
manner described in Annex I hereto, shall have been completed, and the
Reorganization Documents shall be in form and substance reasonably satisfactory
to the Holders and shall have been executed and delivered to the Holders.

 

(b)             DTC. At the Closing, the New Exchangeable Notes and the Exchange
Shares shall be eligible for clearance, settlement and trading through the
facilities of DTC.

 

(c)             Resale Eligibility. Upon receipt of the Exchange Shares by the
Holders, the Exchange Shares will be eligible for immediate resale by the
Holders pursuant to Rule 144 as promulgated under the Securities Act of 1933, as
amended (the “Securities Act”); provided that this ‎Section 2.03‎(c) shall not
be a condition precedent to the Closing if the Holders shall not have delivered
to Davis Polk & Wardwell LLP an Investor Representation Letter in the form
reasonably acceptable to Davis Polk & Wardwell LLP, which Investor
Representation Letter shall be true and complete at Closing.

 

(d)             Nasdaq Listing. At Closing, the Exchange Shares and the
Underlying Shares will have been approved for listing, subject to official
notice of issuance, on the Nasdaq Global Market.

 

(e)             No Limitation in Trading or Banking Moratorium. On the Closing
Date, there shall not have occurred any of the following: (i) a suspension or
material limitation in trading in securities generally on the New York Stock
Exchange or on the Nasdaq Global Market; (ii) a suspension or material
limitation in trading in Holdings’ securities on the Nasdaq Global Market; or
(iii) a general moratorium on commercial banking activities declared by either
Federal or New York or State authorities or a material disruption in commercial
banking or securities settlement or clearance services in the United States.





 



5 

 

 

(f)             Additional Deliverables. Each other item listed on Annex II
hereto shall have been delivered. Any representations and warranties made on
behalf of, by an officer of, or by any Credit Party set forth in the items
listed on Annex II hereto shall be deemed to be representations and warranties
of the Credit Parties under this Agreement.



 

Section 2.04.   Consummation of Closing. All acts, deliveries and confirmations
comprising the Closing, regardless of chronological sequence, shall be deemed to
occur contemporaneously and simultaneously upon the occurrence of the last act,
delivery or confirmation of the Closing, and none of such acts, deliveries or
confirmations shall be effective unless and until the last of same shall have
occurred; provided, however, that the Internal Reorganization shall be deemed to
have occurred immediately after the signing of this Agreement and immediately
before the Closing.

 

Section 2.05.   No Transfer of Exchanged Notes After the Closing; No Further
Ownership Rights in the Exchanged Notes. Upon consummation of the Closing, all
Exchanged Notes (or interests therein) exchanged pursuant to this Agreement
shall cease to be transferable and there shall be no further registration of any
transfer of any such Exchanged Notes or interests therein. From and after the
Closing, the Holders shall cease to have any rights with respect to such
Exchanged Notes, including any payments of accrued and unpaid interest, except
as otherwise provided for herein or by applicable law. Upon the consummation of
the Closing, the Exchanged Notes shall be deemed cancelled and no longer
outstanding.

 

Section 2.06.   Payment of Fees and Expenses. Holdings shall have paid on the
Closing Date all reasonable and documented legal and advisor fees and expenses
of the Holders incurred in connection with the Transactions, to the extent
invoiced no more than two (2) Business Days prior to the Closing, including,
without limitation, the fees and expenses of (a) Skadden, Arps, Slate, Meagher &
Flom LLP, (b) A&L Goodbody and (c) Ducera Partners LLC.

 

Article 3
Representations and Warranties of the Credit Parties

 

The Credit Parties, jointly and not severally, represent and warrant to the
Holders as follows:

 

Section 3.01.      Organization and Good Standing of the Credit Parties. The
Issuer is a company limited by shares duly organized and existing under the laws
of the Republic of Ireland (and expected to be converted after the Closing Date
to a designated activity company incorporated under the laws of Ireland) and has
all requisite power and authority to own and operate its properties, to carry on
its business as now conducted and as proposed to be conducted, to enter into
this Agreement and the other Transaction Documents and to carry out the
Transactions. Each of the Guarantors is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization



 



6 

 

 

and has all requisite power and authority to own and operate its properties, to
carry on its business as now conducted and as proposed to be conducted, to enter
into this Agreement and the other Transaction Documents to which they are
parties and to carry out the Transactions. The Credit Parties are duly qualified
to do business in any jurisdiction in which they operate, except where failure
so to qualify would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the business, operations,
prospects, results of operations, assets, liabilities or financial condition of
the Credit Parties, taken as a whole (a “Material Adverse Effect”).

 

Section 3.02.      Exchange Agreement and Other Transaction Documents. The
Transaction Documents have been duly authorized by all necessary action by each
of the Credit Parties party thereto, this Agreement has been duly executed and
delivered by the Credit Parties and this Agreement is, and the other Transaction
Documents, when executed and delivered by the Credit Parties that are parties
thereto, will be, valid and binding obligations of such Credit Parties,
enforceable in accordance with their respective terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.

 

Section 3.03.      New Exchangeable Notes. The New Exchangeable Notes have been
duly authorized by all necessary action by the Issuer, and when the New
Exchangeable Notes are executed by the Issuer and authenticated and delivered in
exchange for the Exchanged Notes pursuant to this Agreement and the New
Exchangeable Notes Indenture at the Closing, the New Exchangeable Notes will be
valid and binding obligations of the Issuer, enforceable in accordance with
their terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally. The Guarantees have been duly
authorized for issuance pursuant to the New Exchangeable Notes Indenture and, at
the Closing, will have been duly executed by each of the Guarantors and will
constitute valid and binding agreements of the Guarantors, enforceable in
accordance with their terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.

 

Section 3.04.      Underlying Shares and Exchange Shares. When the New
Exchangeable Notes are delivered and paid for pursuant to this Agreement on the
Closing Date, such New Exchangeable Notes will be exchangeable for the
Underlying Shares in accordance with the terms of the New Exchangeable Notes
Indenture; the maximum number of Underlying Shares initially issuable upon
exchange of the New Exchangeable Notes including any Underlying Shares to be
issued upon exchange of the New Exchangeable Notes in connection with a
make-whole adjustment event or anti-dilution adjustment event have been duly
authorized and reserved for issuance upon such exchange by all necessary action
of Holdings (provided, however, that neither Holdings nor the Issuer shall take
any action that would require an adjustment such that the maximum number of
Underlying Shares issuable upon exchange of the New Exchangeable Notes would
exceed the number of then-authorized but unissued shares of Common Stock (or
shares of Common Stock held in treasury) not reserved for other

 



7 

 

 

purposes); the Exchange Shares and Underlying Shares have been duly authorized
by all necessary action of Holdings; all outstanding shares of capital stock of
Holdings are, and (a) the Exchange Shares, when issued and delivered to the
applicable Holder pursuant to the Exchange against delivery of the Exchanged
Notes in accordance with the terms of this Agreement on the Closing Date and (b)
the Underlying Shares, when issued and delivered upon exchange of the New
Exchangeable Notes pursuant to the terms of the New Exchangeable Notes
Indenture, will be, validly issued, fully paid and nonassessable, and the
issuance of the Exchange Shares and the Underlying Shares will not be subject to
any preemptive, participation, rights of first refusal or other similar rights.

 

Section 3.05.      Title to Properties. Each of the Credit Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements included in the
reports (the “SEC Filings”) filed with, or furnished by Holdings to, the
Securities and Exchange Commission (the “Commission”), in each case except for
assets disposed of since the date of such financial statements and to the extent
permitted by the New Exchangeable Notes Indenture. All of such assets are free
and clear of Liens (as defined below) except for Permitted Liens, as such term
is defined in the New Exchangeable Notes Indenture.

 



Section 3.06.     Non-Contravention. As to each Credit Party, the execution,
delivery, and performance by such Credit Party of the Transaction Documents to
which it is a party, and the issuance of the New Securities and the Underlying
Shares and compliance with the terms and provisions thereof, do not and will not
(i) violate any material provision of any Requirements of Law applicable to any
Credit Party or any of its Subsidiaries, the certificate or articles of
incorporation, by-laws, or other organizational documents of any Credit Party or
any of its Subsidiaries, or any order, judgment, or decree of any court or other
Governmental Authority binding on any Credit Party or any of its Subsidiaries,
or (ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under (A) the Existing Secured Notes Indenture,
the Existing Convertible Notes Indenture or any other Material Debt Documents or
(B) any other Material Contract, except to the extent for purposes of this
clause (B), any such conflict, breach or default could not individually or in
the aggregate reasonably be expected to have a Material Adverse Effect , (iii)
result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of any of the Credit Parties, other than Permitted
Liens, (iv) require any approval of any holder of Equity Interests of a Credit
Party or any approval or consent of any Person under any Material Contract of
any Credit Party of any of its Subsidiaries, other than consents or approvals
that have been obtained and that are still in force and effect and except, in
the case of any Material Contract (other than the debt documents referred to in
subclause (ii)(A) above), for consents or approvals, the failure to obtain could
not individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect, or (v) materially adversely affect any Health Care Permit.

 



 



8 

 

 

Section 3.07.      Consents. The execution, delivery, and performance by each of
the Credit Parties of the Transaction Documents to which such Credit Party is a
party and the consummation of the Transactions do not and will not require any
registration with, consent or approval of, or notice to, or other action with or
by, any Governmental Authority, except for (i) as have been obtained and that
are still in force and effect, (ii) the Commission declaring the effectiveness
of Holdings’ Registration Statement, with respect to the Exchange Shares and the
Underlying Shares, (iii) as may be required under applicable state securities
laws, or (iv) such mortgages, filings and recordings with Governmental
Authorities as may be required to perfect mortgage liens and security interests
under the New ABL Agreement, the Delayed Draw Term Loan Agreement or any other
Transaction Document.

 

Section 3.08.      Capitalization. The authorized capital stock of Holdings is
(a) 140,000,000 shares of Common Stock and (b) 10,000,000 shares of preferred
stock, par value $0.01 per share (the “Preferred Stock”). All of the outstanding
capital stock of Holdings has been duly authorized and validly issued and is
fully paid and nonassessable. As of the date hereof, there were: (a) 10,015,641
shares of Common Stock outstanding and (b) no shares of Preferred Stock
outstanding. Except for shares of Common Stock reserved for future grants or
issuances (i) under Holdings’ 2007 Stock Option Plan, (ii) under Holdings’ 2009
Stock Incentive Plan, (iii) under Holdings’ 2015 Omnibus Incentive Plan, (iv)
upon the exercise of outstanding warrants, (v) upon conversion of the Existing
Convertible Notes in accordance with the Existing Convertible Notes Indenture
and (vi) upon exchange of the New Exchangeable Notes in accordance with the New
Exchangeable Notes Indenture, (a) Holdings has no shares of Common Stock
reserved for issuance, (b) there are no outstanding securities or obligations of
Holdings convertible into or exchangeable for any capital stock of Holdings, (c)
there are no warrants, rights or options to subscribe for or purchase from
Holdings any such capital stock or any such convertible or exchangeable
securities or obligations, and (d) there are no obligations of Holdings to issue
or sell any shares of capital stock, partnership interests or membership
interests, as applicable, any such convertible or exchangeable securities or
obligations, or any such warrants, rights or options.

 

Section 3.09.      Subsidiaries. Holdings has good title to all outstanding
capital stock or limited liability company interests of its Subsidiaries, free
and clear of any security interest, mortgage, pledge, lien, encumbrance, claim
or equity other than Permitted Liens, and all such capital stock is duly issued,
fully paid and non-assessable, to the extent applicable. None of the outstanding
shares of capital stock of any Subsidiary of Holdings were issued in violation
of the preemptive or similar rights of any security holder of such Subsidiary.
The only Subsidiaries of Holdings as of the date hereof, after giving effect to
the Internal Reorganization, will be the subsidiaries listed on Annex III
hereto.

 

Section 3.10.      Financial Statements. The financial statements and schedules
included in Holdings’ Annual Report on Form 10-K for the fiscal year ended
December 31, 2016 (the “2016 Annual Report”) were prepared in accordance with
generally accepted accounting principles in effect in the United States from
time to time (“GAAP”), applied on a consistent basis through the periods
involved (except as otherwise noted

 



9 

 

 

therein), and fairly present in all material respects the financial positions,
results of operations and cash flows of Holdings and its Subsidiaries at the
dates and for the periods indicated. The financial statements included in
Holdings’ Quarterly Report on Form 10-Q for the fiscal quarter ended March 31,
2017, were prepared in accordance with GAAP applied on a consistent basis
through the periods involved (except as otherwise noted therein), and fairly
present in all material respects the financial positions, results of operations
and cash flows of Holdings and its Subsidiaries at the dates and for the periods
indicated.

 

Section 3.11.      Taxes. All income and other material tax returns and reports
of each Credit Party and its Subsidiaries required to be filed by any of them
have been timely filed, and all income and other material taxes shown on such
tax returns to be due and payable and all material assessments, fees and other
governmental charges upon a Credit Party and its Subsidiaries and upon their
respective assets, income, businesses and franchises that are due and payable
have been paid when due and payable. Each Credit Party and each of its
Subsidiaries has made adequate provision in accordance with GAAP for all taxes
not yet due and payable. No Credit Party knows of any proposed tax assessment
against a Credit Party or any of its Subsidiaries that is not being actively
contested by such Credit Party or such Subsidiary diligently, in good faith, and
by appropriate proceedings; provided such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor. Holdings (a) has not been at any time during the
5-year period ending on and including the date hereof a "United States real
property holding corporation" (a “USRPHC”) within the meaning of Section 897(c)
of the IRC and (b) does not currently expect or have any reason to believe its
status as a non-USRPHC will change following the date hereof.

 

Section 3.12.      Exchange Act Reports.

 

(a)             Holdings is, and has been for a period of at least 90 days
immediately before the date hereof, subject to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and has (i) filed all required reports under Section 13 or 15(d)
of the Exchange Act, as applicable, during the 12 months preceding the date of
this Agreement (or for such shorter period that Holdings was required to file
such reports); and (ii) submitted electronically and posted on its corporate Web
site every Interactive Data File required to be submitted and posted pursuant to
Rule 405 of Regulation S-T of the Securities Act, during the 12 months preceding
the date of this Agreement (or for such shorter period that Holdings was
required to submit and post such files).

 

(b)             Holdings’ 2016 Annual Report, and all other reports filed
pursuant to Section 13(a) or 15(d) of the Exchange Act, since the end of such
fiscal year, when they were filed with the Commission conformed in all material
respects to the requirements of the Exchange Act, and none of such documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 



10 

 

 

Section 3.13.      Compliance with Laws. No Credit Party nor any of its
Subsidiaries is: (a) in violation of any applicable laws, rules, regulations,
executive orders, or codes (including Environmental Laws) that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect, or (b) subject to or in default with respect to any final judgments,
writs, injunctions, decrees, rules or regulations of any court or any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality or any other Governmental Authority, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.14.      Health Care and Regulatory Matters.

 

(a)             Compliance with Health Care Laws; Health Care Permits. Each
Credit Party and each of their respective Subsidiaries is in compliance with all
Health Care Laws, Registrations and requirements of Government Drug Rebate
Programs applicable to it and its assets, business or operations, except to the
extent (x) related to certain DESI Program Products and (y) that any
noncompliance, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Except as disclosed with respect to
DESI Program Products or as disclosed in Annex IV hereto or in Holdings’ SEC
Filings, (i) each Credit Party and each of their Subsidiaries (x) holds in full
force and effect (without default, violation or noncompliance) all Health Care
Permits necessary for it to own, lease, sublease or operate its assets or to
conduct its business and operations as presently conducted (including to include
its Products in any Government Drug Rebate Program in which it participates),
except to the extent where such failure to be in full force and effect or such
default, material violation or material noncompliance, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
and (y) to the extent prudent and customary in the industry in which it is
engaged, has obtained and maintains accreditation from all generally recognized
accreditation agencies, (ii) to the knowledge of each Credit Party, no
circumstance exists or event has occurred which could reasonably be expected to
result in the suspension, revocation, termination, restriction, limitation,
modification or non-renewal of any Health Care Permit that could reasonably be
expected to have a Material Adverse Effect, (iii) the Products provided by any
Credit Party are qualified for participation in the Government Drug Rebate
Programs, and each Credit Party and each of their Subsidiaries is entitled to
participate in the Government Drug Rebate Programs and (iv) no Credit Party or
any of its Subsidiaries directly bills, receives reimbursement from, or
otherwise participates as a provider or supplier in the Medicare or any Medicaid
program.

 

(b)             Rebates. Except to the extent a failure to do so would not
reasonably be expected to result in a Material Adverse Effect, each Credit Party
and each of their respective Subsidiaries has timely filed or caused to be
timely filed all reports that it is required to file under applicable
Requirements of Law with respect to Government Drug Rebate Programs. No Credit
Party is aware of any claims, actions or appeals pending before any
administrative contractor, intermediary or carrier or any other Governmental
Authority with respect to any such reports filed by such Credit Party, or any
claim made by any Governmental Authority in connection with any audit of such
reports.

 



11 

 

 

(c)             Material Statements. No Credit Party nor any of their
Subsidiaries, nor any officer, affiliate, employee or agent of any Credit Party
or any Subsidiary of any Credit Party, has made an untrue statement of a
material fact or fraudulent statement to any Governmental Authority, failed to
disclose a material fact that must be disclosed to any Governmental Authority,
or committed an act, made a statement or failed to make a statement that, at the
time such statement, disclosure or failure to disclose occurred, would
constitute a violation of any Health Care Law that could reasonably be expected
to have a Material Adverse Effect.



 

(d)             Exclusion. Except (1) as disclosed in Holdings’ SEC Filings or
(2) where any of the following would not reasonably be expected to result in a
Material Adverse Effect, no Credit Party nor any of their Subsidiaries, nor, to
the knowledge of any Credit Party, any owner, officer, director, partner, agent
or managing employee or Person with a “direct or indirect ownership interest”
(as that phrase is defined in 42 C.F.R. § 420.201) in any Credit Party or any
Subsidiary of any Credit Party, has (i) had a civil monetary penalty assessed
pursuant to 42 U.S.C. § 1320a-7; (ii) been suspended, debarred or excluded from
participation in Medicare, Medicaid or any other federal or state healthcare
program; (iii) been convicted (as that term is defined in 42 C.F.R. §1001.2) of
any of those offenses described in 42 U.S.C. §1320a-7b or 18 U.S.C. §§669, 1035,
1347 or 1518, including any of the following categories of offenses: (A)
criminal offenses relating to the delivery of an item or service under any
federal health care program (as that term is defined in 42 U.S.C. §1320a-7b) or
healthcare benefit program (as that term is defined in 18 U.S.C. §24b), (B)
criminal offenses under federal or state law relating to patient neglect or
abuse in connection with the delivery of a healthcare item or service, (C)
criminal offenses under laws relating to fraud and abuse, theft, embezzlement,
false statements to third parties, money laundering, kickbacks, breach of
fiduciary responsibility or other financial misconduct in connection with the
delivery of a healthcare item or service or with respect to any act or omission
in a program operated by or financed in whole or in part by any federal, state
or local governmental agency, (D) laws relating to the interference with or
obstruction of any investigations into any criminal offenses described in this
clause (d), or (E) criminal offenses under laws relating to the unlawful
manufacturing, distribution, prescription or dispensing of a controlled
substance; or (iv) been involved or named in a complaint made or any other
action taken pursuant to the False Claims Act under 31 U.S.C. §§3729-3731 or qui
tam action brought pursuant to 31 U.S.C. §3729 et seq.

 

(e)             HIPAA. Except to the extent that failure to do so would not
reasonably be expected to result in a Material Adverse Effect, each Credit Party
and each of their respective Subsidiaries is in compliance with HIPAA. Further,
in each contractual arrangement that is subject to HIPAA, the relevant Credit
Party and each of its respective Subsidiaries has: (i) entered into a written
business associate agreement (as such term is defined under the HIPAA
regulations) that substantially meets the requirements of HIPAA; (ii) at all
times complied in all material respects with such business associate agreements
in respect of the HIPAA privacy or security standards; and (iii) to such Credit
Party or Subsidiary’s knowledge, at no time experienced or had a material
unauthorized use or disclosure of Protected Health Information (as defined in
the HIPAA regulations) or privacy or security breach or other privacy or
security incident within the meaning of HIPAA.

 



12 

 

 

(f)             Corporate Integrity Agreement. Except as disclosed in Holdings’
SEC Filings, no Credit Party nor any of their Subsidiaries, nor any owner,
officer, director, partner, agent or managing employee of any Credit Party or
any Subsidiary of any Credit Party, is a party to or bound by any individual
integrity agreement, corporate integrity agreement, corporate compliance
agreement, deferred prosecution agreement, consent order, consent decree,
settlement agreement, or other formal or informal agreement with any
Governmental Authority concerning compliance with Health Care Laws, any
Government Drug Rebate Programs or the requirements of any Health Care Permit.

 

Section 3.15.      FDA Regulatory Compliance.

 

(a)            Except as disclosed with respect to DESI Program Products or as
disclosed in Annex IV or in Holdings’ SEC Filings and (2) as would not
reasonably be expected to result in a Material Adverse Effect, (i) each Credit
Party and each of their Subsidiaries has, and it and its Products are in
conformance with, all Registrations, (ii) all Registrations are valid and in
full force and effect; (iii) to the knowledge of each Credit Party, neither the
FDA nor any comparable Governmental Authority is considering limiting,
suspending, or revoking any such Registration; (iv) the Credit Parties and each
of their Subsidiaries have fulfilled and performed their obligations under each
Registration, and no event has occurred or condition or state of facts exists
which would constitute a breach or default under, or would cause revocation or
termination of, any such Registration; and (v) all reports, documents, claims,
permits, adverse event reports, complaints, notices, registrations and
applications required to be filed, maintained or furnished to the FDA or any
other Regulatory Authority by a Credit Party or any of its Subsidiaries have
been so filed, maintained or furnished.

 

(b)             Each Credit Party and each of their Subsidiaries are conducting
their business and operations in compliance with all applicable Health Care
Laws, except to the extent that any noncompliance, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Except (1) with respect to DESI Program Products or as disclosed in Annex IV or
in Holdings’ SEC Filings and (2) as would not reasonably be expected to result
in a Material Adverse Effect, (i) no Credit Party nor any of their Subsidiaries
is subject to any obligation arising under an administrative or regulatory
action, proceeding, investigation or inspection by or on behalf of the FDA or
any comparable Governmental Authority, warning letter, Form FDA-483, untitled
letter, notice of violation letter, consent decree, request for information or
other notice, response or commitment made to or with the FDA or any comparable
Governmental Authority, in each case, in respect of such Credit Party or its
Subsidiary, and no such obligation has been threatened and (ii) no Credit Party
has received written notice from a Governmental Authority that any Product
designed, developed, investigated, manufactured, prepared, assembled, packaged,
tested, labeled, distributed, sold or marketed by or on behalf of any Credit
Party or any of their Subsidiaries that are subject to the jurisdiction of the
FDA or any comparable Governmental Authority are not being designed, developed,
investigated, manufactured, prepared, assembled, packaged, tested, labeled,
distributed, sold and marketed in compliance with the Health Care Laws.



 



13 

 

 



(c)             Except as would not reasonably be expected to be result in a
Material Adverse Effect, all pre-clinical and clinical investigations conducted
or sponsored by or on behalf of any Credit Party or any of their Subsidiaries
are being and have been conducted in compliance with all applicable Health Care
Laws including (i) FDA standards for the design, conduct, performance,
monitoring, auditing, recording, analysis and reporting of clinical trials
contained in Title 21 parts 50, 54, 56, 312 and 314 of the Code of Federal
Regulations, and (ii) federal and state Requirements of Law restricting the
collection, use and disclosure of individually identifiable health information
and personal information.

 

(d)             Except (i) as disclosed in Holdings’ SEC Filings or (ii) as
would not reasonably be expected to be result in a Material Adverse Effect,
neither any Credit Party nor any of their Subsidiaries has voluntarily or
involuntarily initiated, conducted or issued, caused to be initiated, conducted
or issued, or received written notice of any material recall, field corrective
action, market withdrawal or replacement, safety alert, warning, “dear doctor”
letter, investigator notice, or other notice or action to wholesalers,
distributors, retailers, healthcare professionals or patients relating to an
alleged lack of safety, efficacy or regulatory compliance of any Product or is
currently considering initiating, conducting or issuing any recall of any
Product.

 

Section 3.16.      Compliance with Environmental Laws. To each Credit Party’s
knowledge, no Credit Party’s nor any of its Subsidiaries’ properties or assets
has ever been used by a Credit Party, its Subsidiaries, or by previous owners or
operators in the disposal of, or to produce, store, handle, treat, release, or
transport, any Hazardous Materials, where such disposal, production, storage,
handling, treatment, release or transport was in violation, in any material
respect, of any applicable Environmental Law, (b) to each Credit Party’s
knowledge, after due inquiry, no Credit Party’s or any of its Subsidiaries’
properties or assets has ever been designated or identified in any manner
pursuant to any Environmental Law as a Hazardous Materials disposal site or as a
location at which any material Remedial Action is required pursuant to any
Environmental Law, (c) no Credit Party nor any of its Subsidiaries has received
notice that an Environmental Lien has attached to any revenues or to any Real
Property owned or operated by a Credit Party or its Subsidiaries or that any
such Environmental Lien has caused such Real Property to be subject to any
material restrictions on the ownership, occupancy, use or transferability of
such Real Property by Holdings or any of its Subsidiaries, (d) except to the
extent such Credit Party or Subsidiary has set aside on its books financial
reserves as required by GAAP (or such other generally accepted accounting
principles as may be applicable in the relevant jurisdiction), to each Credit
Party’s knowledge, there are no releases of Hazardous Materials at, on, under,
from or affecting any Real Property, or other Environmental Liabilities, that
are reasonably expected to form the basis of a material Environmental Action
against any Credit Party or any of its Subsidiaries and (e) no Credit Party nor
any of its Subsidiaries nor any of their respective facilities or operations is
subject to any outstanding Environmental Action or any written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

 



14 

 

 

Section 3.17.      Litigation.

 

(a)             There are no actions, suits, or proceedings pending or, to the
knowledge of any Credit Party, after due inquiry, threatened in writing against
any Credit Party or any of their respective Subsidiaries that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect.

 

(b)             To the knowledge of the Credit Parties, there is no pending or
threatened Health Care Proceeding commenced, brought, conducted or heard by or
before, or otherwise involving, any Governmental Authority or arbitrator against
or affecting any Credit Party or any Subsidiary of any Credit Party, except to
the extent such pending or threatened Health Care Proceeding could not
reasonably be expected to result in a Material Adverse Effect. No Credit Party
has received written notice of any such Health Care Proceeding against or
affecting such Credit Party or any Subsidiary of such Credit Party.

 

Section 3.18.      Not an Investment Company. No Credit Party is, or after
giving effect to the Transactions will be, a “registered investment company” or
a company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940. No Credit Party is required to be registered
under the Investment Company Act of 1940.

 

Section 3.19.      Margin Stock. No Credit Party nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Transactions will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.

 

Section 3.20.      Sarbanes-Oxley. There is and has been no failure on the part
of Holdings, its Subsidiaries or any of its directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith,
including Section 402 related to loans and Sections 302 and 906 related to
certifications, to the extent such sections are applicable. Since the 2016
Annual Report, except as disclosed in Holdings’ SEC Filings, there has been (1)
no significant deficiency or material weakness in Holdings’ internal control
over financial reporting (whether or not remediated) and (2) no change in
Holdings’ internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, Holdings’ internal
control over financial reporting.

 

Section 3.21.      No General Solicitation. Neither the Issuer or the Guarantors
is, nor are of their respective affiliates, nor, to the knowledge of the Issuer
or the Guarantors, any person acting on their behalf (i) has, within the
six-month period prior to the date hereof, offered or sold in the United States
or to any U.S. person (as such terms are defined in Regulation S under the
Securities Act) any New Securities, or any security of

 



15 

 

 

the same class or series as the New Securities, (ii) has offered or will offer
or sell the New Securities in the United States by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act, or (iii) has engaged in any directed selling efforts within the
meaning of Rule 902(c) of Regulation S promulgated under the Securities Act.

 

Section 3.22.      DTC. At Closing, the New Exchangeable Notes and the Exchange
Shares will have been declared eligible for clearance, settlement and trading
through DTC and will have been delivered to the custodian of DTC for
distribution to the accounts of applicable DTC participants for the Holders.

 

Section 3.23.      No Material Adverse Change. Except as disclosed in Holdings’
SEC Filings, since December 31, 2016, no event, circumstance, or change has
occurred that has resulted or could reasonably be expected to result in a
Material Adverse Effect with respect to the Credit Parties and their
Subsidiaries, it being understood and agreed that (i) the award entered on
February 2, 2017 (the “Award”) in the arbitration proceeding among Holdings,
Pernix Ireland Limited, GlaxoSmithKline LLC, Glaxo Group Limited,
GlaxoSmithKline Intellectual Property Holdings Limited and GlaxoSmithKline
Intellectual Property Management Limited and any other proceedings or events
related to such award or such proceeding and (ii) entry into the Transaction
Documents and consummation of the Transactions have not resulted nor could
reasonably be expected to result in a Material Adverse Effect. Except (i) as
disclosed in Holdings’ SEC Filings, (ii) in respect of the Award, or (iii) in
connection with the Transactions, (a) no dividend or distribution of any kind
has been declared, paid, set aside for payment or made by Holdings on any class
of its capital stock, (b) there has been no material adverse change in the
capital stock, short-term indebtedness, long-term indebtedness, net current
assets or net assets of the Credit Parties and their Subsidiaries, taken as a
whole, (c) no Credit Party or any of its Subsidiaries has entered into any
transaction or agreement that is material to the Credit Parties and their
Subsidiaries, taken as a whole, or incurred any liability or obligation, direct
or contingent, that is material to the Credit Parties and their Subsidiaries,
taken as a whole, and (d) no Credit Party or any of its Subsidiaries has
sustained any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor disturbance or dispute or any action, order or decree of any
Governmental Authority.

 

Section 3.24.      No Registration. Assuming the accuracy of, and compliance
with, the representations and warranties of the Holders set forth in ‎Article 4
hereof, the offer and sale of the New Securities to the Holders in the manner
contemplated by this Agreement, and the issuance of the Underlying Shares in the
manner contemplated by the New Exchangeable Notes Indenture, will be exempt from
the registration requirements of the Securities Act; and it is not necessary to
qualify the New Exchangeable Notes Indenture under the Trust Indenture Act of
1939, as amended.

 

Section 3.25.      Insurance. Each of the Credit Parties and its Subsidiaries
(i) is insured by financially sound and reputable insurance companies licensed
to provide insurance in the applicable jurisdiction, in such amounts and against
such risks as are

 



16 

 

 

customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar location, and (ii) is in compliance with the
terms of such policies and instruments in all material respects. No Credit Party
or any of its Subsidiaries has been refused any material insurance coverage
sought or applied for since January 1, 2012. No Credit Party or any of its
Subsidiaries has reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that, in the aggregate, would not have a Material Adverse
Effect.

 

Section 3.26.      Condition of Assets. All of the assets of the Credit Parties
and their respective Subsidiaries that are material to the operations of the
Credit Parties or their respective Subsidiaries are in good order and working
condition and suitable for the use thereof, ordinary wear and tear excepted, and
there has been no material casualty or loss, or notice of taking or condemnation
or equivalent action on the part of any governmental agency or body, with
respect thereto and no Credit Party or its Subsidiaries has reason to believe
that any such action is contemplated by any governmental agency or body.

 

Section 3.27.      No Default. No Default or Event of Default (as such terms are
defined in the New Exchangeable Notes Indenture) exists or would result from the
execution and delivery by Credit Parties and their respective Subsidiaries of
this Agreement and the other Transaction Documents and each other agreement and
transaction contemplated hereby or thereby.

 

Section 3.28.      OFAC. No Credit Party nor any of its respective Subsidiaries
is a Sanctioned Person or a Sanctioned Entity. The proceeds from the
Transactions will not be used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

 

Section 3.29.      No Unlawful Payments. No Credit Party, any of its respective
Subsidiaries, directors or officers or, to the knowledge of the Credit Parties,
any employee, agent, Affiliate, representative of or other Person associated
with or acting on behalf of any Credit Party has (a) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity, (b) made any direct or indirect unlawful payment
to any foreign or domestic government official or employee from corporate funds,
(c) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, or (d) made any bribe, unlawful rebate,
payoff, influence payment, kickback or other unlawful payment.

 

Section 3.30.      Compliance with Anti-Money Laundering Laws. The operations of
the Credit Parties are and have been conducted at all times in compliance with
the Anti-Money Laundering Laws, and no action, suit or proceeding by or before
any Governmental Authority involving any Credit Party with respect to the
Anti-Money Laundering Laws is pending or, to the knowledge of the Credit
Parties, threatened.

 



17 

 



Section 3.31.      No Liquidation. All indebtedness represented by the New
Exchangeable Notes is being incurred for proper purposes and in good faith; at
the Closing, after giving pro forma effect to the Transactions and the assumed
use of the proceeds of the Transactions to invest in the business of Holdings
and its Subsidiaries, Holdings and its Subsidiaries, taken as a whole and on a
consolidated basis, will be able to pay their debts in the ordinary course of
business.  No steps have been taken or are currently intended by any Credit
Party or, to the knowledge of the Credit Parties, any other Person for the
winding-up, liquidation, dissolution or administration or for the appointment of
a receiver or administrator of any Credit Party for all or any of the Credit
Parties’ properties or assets.

 

Section 3.32.      Outstanding Indebtedness. Annex V hereto sets forth a
complete list of the following types of indebtedness of each Credit Party
outstanding as of the Closing Date: (a) indebtedness in respect of borrowed
money; (b) any other obligation of such Credit Party to be liable for, or to
pay, as obligor, guarantor or otherwise, on the indebtedness for borrowed money
of another Person (other than by endorsement of negotiable instruments for
collection in the ordinary course of business); and (c) to the extent not
otherwise included, indebtedness for borrowed money of another Person secured by
a Lien on any asset owned by such Person (whether or not such indebtedness for
borrowed money is assumed by such Person).

 

Section 3.33.      Material Contracts. Except for matters which, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, each Material Contract of any Credit Party or any of
its Subsidiaries (other than those that have expired at the end of their normal
terms) (a) is in full force and effect and is binding upon and enforceable
against the applicable Credit Party or Subsidiary and, to the knowledge, after
due inquiry, of the Credit Parties, all other parties thereto in accordance with
its terms, (b) has not been otherwise amended or modified (other than amendments
or modifications permitted by the Transaction Documents) and (c) is not in
default due to the action or inaction of the applicable Credit Party or its
Subsidiary.

 

Section 3.34.      Compliance with ERISA. No Credit Party, none of their
Subsidiaries, nor any of their ERISA Affiliates maintains or contributes to, or
within the last six years has contributed to, any Benefit Plan or Multiemployer
Plan.

 

Section 3.35.      Intellectual Property. Each of the Credit Parties and its
Subsidiaries owns, or possesses the right to use, all of the Intellectual
Property that is reasonably necessary for the operation of their respective
businesses as conducted, except for those for which the failure to own or
possess the right to use could not reasonably be expected to result in a
Material Adverse Effect. As of the Closing Date, a complete and correct list of
all of (x) the registrations and applications for Intellectual Property
applicable to any of the Products or otherwise owned by any of the Credit
Parties or its Subsidiaries and (y) licenses of Intellectual Property (including
Patent Licenses) applicable to any of the Products is set forth on Annex VI. To
Holdings’ knowledge, the operation of each Credit Party’s and each of its
Subsidiaries’ respective businesses, by each Credit Party or any of its
Subsidiaries as currently conducted, does not infringe upon or otherwise violate
any Intellectual Property owned by any other Person, except as, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No claim or litigation alleging that the Intellectual
Property owned or used by any Credit Party or any of its Subsidiaries, or the
conduct of any Credit Party’s or any of its Subsidiaries’ businesses, infringe
or otherwise violate the Intellectual Property of any Person, is pending or, to
knowledge of any Credit Party, threatened in writing, which, either individually
or in the aggregate, could reasonably be expected to

 



18 

 

 

have a Material Adverse Effect. To each Credit Party’s knowledge, no Person has
infringed or misappropriated or is currently infringing or misappropriating any
Intellectual Property owned by any of the Credit Parties or their Subsidiaries,
in each case, that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect. No Credit Party holds any
assets as the trustee of any trust.

 

Section 3.36.      Employee and Labor Matters. There is (i) no unfair labor
practice complaint pending or, to the knowledge of any Credit Party, threatened
against Holdings or its Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against Holdings or
its Subsidiaries which arises out of or under any collective bargaining
agreement and that could reasonably be expected to result in a Material Adverse
Effect, (ii) no strike, labor dispute, slowdown, stoppage or similar action or
grievance pending or threatened in writing against Holdings or its Subsidiaries
that could reasonably be expected to result in a Material Adverse Effect, or
(iii) as of the Closing Date, to the knowledge of any Credit Party, after due
inquiry, no union representation question existing with respect to the employees
of Holdings or its Subsidiaries and no union organizing activity taking place
with respect to any of the employees of Holdings or its Subsidiaries. None of
Holdings or its Subsidiaries has incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act or similar state law, which
remains unpaid or unsatisfied. The hours worked and payments made to employees
of Holdings and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. All material payments due from
Holdings or its Subsidiaries on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Holdings, except where the failure to do so could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

Section 3.37.      Disclosure Controls. Holdings maintains disclosure controls
and procedures (as such term is defined in Rule 13a-15(e) under the Exchange
Act) that are designed to ensure that information required to be disclosed under
the Exchange Act is reported within the time periods specified in the applicable
rules promulgated under the Exchange Act. Holdings has carried out evaluations
of the effectiveness of its disclosure controls and procedures as required by
Rule 13a-15 under the Exchange Act, and such disclosure controls and procedures
are effective as of June 30, 2017 to perform the functions for which they were
established.

 

Section 3.38.      Accounting Controls. Holdings maintains systems of “internal
control over financial reporting” (as defined in Rule 13a-15(f) under the
Exchange Act) that comply in all material respects with the requirements of the
Exchange Act. Holdings’ auditors and the Audit Committee of the Board of
Directors of Holdings have been advised of (i) all significant deficiencies and
material weaknesses in the design or operation of internal control over
financial reporting that are reasonably likely to adversely affect any Credit
Party’s ability to record, process, summarize and report financial information
and (ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in any Credit Party’s internal control
over financial reporting.

 



19 

 

 

Article 4
Representation and Warranties of the Holders

 

Each Holder represents and warrants to the Credit Parties as follows:

 

Section 4.01.      Organization and Standing of the Holder. Such Holder is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation and has all requisite power and
authority to enter into this Agreement and perform its obligations hereunder.

 

Section 4.02.      Exchange Agreement and Transaction Documents. This Agreement
and each other Transaction Document to which such Holder is a party has been
duly and validly authorized by such Holder. This Agreement has been, and at
Closing each other Transaction Document to which such Holder is a party will be,
duly executed and delivered by such Holder, and this Agreement is, and at
Closing each other Transaction Document to which such Holder is a party will be,
a valid and binding obligation of such Holder enforceable in accordance with its
terms, subject as to enforceability to general principles of equity and to
bankruptcy, insolvency, moratorium and other similar laws affecting the
enforcement of creditors’ rights generally, and except that the enforceability
of any indemnification or contribution provisions thereof may be limited under
applicable securities laws or the public policies underlying such laws.

 

Section 4.03.      Non-Contravention. The execution and delivery by such Holder
of this Agreement, the other Transaction Documents to which such Holder is a
party and the Transactions do not and will not (i) result in any violation of
any terms of the organizational documents of such Holder; (ii) conflict with or
result in a breach by such Holder of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust or other
material agreement or instrument to which such Holder is a party or by which
such Holder or any of its properties or assets is bound or affected; or (iii)
violate or contravene any applicable law, rule or regulation or any applicable
decree, judgment or order of any Governmental Authority or court having
jurisdiction over such Holder or any of its properties or assets, except, in the
case of (ii) and (iii), as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on the business,
properties, operations, financial condition or results of operations of such
Holder and its Subsidiaries, taken as a whole.

 

Section 4.04.      Ownership. Such Holder is (i) the sole beneficial owner
and/or the investment advisor, authorized representative or manager for the
beneficial owners of the Exchanged Notes, the principal amount of which is set
forth on its signature page attached hereto, having the power to vote and
dispose of such Exchanged Notes on behalf of such beneficial owners and (ii)
entitled (for its own account or for the account of certain funds and/or
accounts for which a Holder or any of its Affiliates acts as investment advisor)
to all of the rights and economic benefits of such Exchanged Notes. There are no
outstanding agreements, arrangements or understandings under which such Holder,
its nominee or the beneficial owners of the Exchanged Notes for which such

 



20 

 

 

Holder acts as investment advisor may be obligated to transfer any of the
Exchanged Notes, other than this Agreement. Such Holder has full power and
authority to enter into this Agreement, make the representations and warranties
set forth herein and transfer the Exchanged Notes in accordance with the terms
hereof on behalf of the beneficial owners of the Exchanged Notes, the principal
amount of which is set forth on its signature page hereto.

 

Section 4.05.      Transfers. Such Holder (and the beneficial owners of the
Exchanged Notes for which such Holder acts as investment advisor) has made no
prior assignment, sale, participation, grant, conveyance or other transfer of,
and has not entered into any other agreement to assign, sell, participate, grant
or otherwise transfer (except for liens or encumbrances in favor of a broker
dealer over property in an account with such dealer generally in which an
encumbrance is released upon transfer), in whole or in part, any portion of its
right, title or interests in the Exchanged Notes it beneficially owns, subject
to this Agreement, that is inconsistent with the representations and warranties
made in ‎Section 4.04 above or that would render such Holder (and the beneficial
owners of the Exchanged Notes for which such Holder acts as investment advisor)
otherwise unable to comply with its obligations under this Agreement.

 

Section 4.06.      Liens. The Exchanged Notes held by such Holder (or the
beneficial owners of the Exchanged Notes for which such Holder or its Affiliate
acts as investment advisor, as the case may be) are not subject to any lien,
pledge, mortgage, security interest, charge, option or other encumbrance of
adverse claim of any kind (a “Lien”), except for liens or encumbrances in favor
of a broker dealer over property in an account with such dealer generally in
which an encumbrance is released upon transfer. The execution and delivery of,
and the performance by such Holder of its obligations under, this Agreement,
will not result in the creation of any Lien upon the Exchanged Notes held by
such Holder (or the beneficial owners of the Exchanged Notes for which such
Holder acts as investment advisor, as the case may be). Upon the consummation of
the Exchange, the Issuer will acquire the Exchanged Notes to be exchanged by
such Holder (or the beneficial owners of the Exchanged Notes for which such
Holder acts as investment advisor, as the case may be) free and clear of any
Lien.

 

Section 4.07.      No Illegal Transactions. Such Holder has not, directly or
indirectly, and no person acting on behalf of or pursuant to any understanding
with it has, disclosed to a third party any information regarding the Exchange
or engaged in any transactions in the securities of the Issuer or the Guarantors
(including, without limitation, any Short Sales (as defined below) involving any
of the Issuer’s or Holdings’ securities) since the time that such Holder became
restricted from trading in the Issuer’s or Holdings’ securities, as the case may
be.

 

Section 4.08.      Investment Experience. Such Holder has such knowledge and
experience in financial and business affairs that such Holder is capable of
evaluating the merits and risks of an investment in the Exchange Shares and the
New Exchangeable Notes. Such Holder (and each beneficial owner of the Exchanged
Notes for which such Holder acts as investment advisor) is an “accredited
investor,” within the meaning of

 



21 

 

 

Rule 501 promulgated by the Commission under the Securities Act, and a
“qualified institutional buyer” as defined in Rule 144 under the Securities Act.
Such Holder (and each beneficial owner of the Exchanged Notes for which such
Holder acts as investment advisor) will acquire the Exchange Shares and the New
Exchangeable Notes for its own account (or for the account of certain funds
and/or accounts for which such Holder or any of its Affiliates acts as
investment advisor), for investment, and not with a view to or for sale in
connection with any distribution thereof in violation of the registration
provisions of the Securities Act or the rules and regulations promulgated
thereunder. Such Holder (and each beneficial owner of the Exchanged Notes for
which such Holder acts as investment advisor) understands that the Exchange
Shares and the New Exchangeable Notes are being issued to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Credit Parties are relying upon the truth
and accuracy of, and such Holder’s compliance (and the compliance of each
beneficial owner of the Exchanged Notes for which such Holder acts as investment
advisor) with, the representations, warranties, agreements, acknowledgments and
understandings of such Holder (on its own behalf and on behalf of each
beneficial owner of the Exchanged Notes for which such Holder acts as investment
advisor) set forth herein in order to determine the availability of such
exemptions and the eligibility of such Holder (and each beneficial owner of the
Exchanged Notes for which such Holder acts as investment advisor) to acquire the
Exchange Shares New Exchangeable Notes. The Holder (and each beneficial owner of
the Exchanged Notes for which such Holder acts as investment advisor)
acknowledges that no representations, express or implied, are being made with
respect to the Credit Parties, the Exchange Shares, the New Exchangeable Notes,
the relative rights of creditors to any assets of any Credit Party, or
otherwise, other than those expressly set forth herein. In making its decision
to invest in the Exchange Shares and New Exchangeable Notes hereunder, such
Holder has relied upon independent investigations made by such Holder and, to
the extent believed by such Holder to be appropriate, such Holder’s
representatives, including such Holder’s own professional, tax and other
advisors. Such Holder and its representatives have been given the opportunity to
ask questions of, and to receive answers from, the Credit Parties and their
representatives concerning the terms and conditions of the investment in the
Exchange Shares and New Exchangeable Notes. Such Holder has reviewed, or has had
the opportunity to review, all information it deems necessary and appropriate
for such Holder to evaluate the financial risks inherent in an investment in the
Exchange Shares and New Exchangeable Notes and has had sufficient time to
evaluate the Exchange. Such Holder (and each beneficial owner of the Exchanged
Notes for which such Holder acts as investment advisor) understands that its
investment in the Exchange Shares and New Exchangeable Notes involves a high
degree of risk and that no Governmental Authority has passed on or made any
recommendation or endorsement of the Exchange Shares and New Exchangeable Notes.

 

Section 4.09.      No Established Market. The Holders represent and warrant that
they have been advised by the Issuer that (i) the offer and sale of the New
Securities has not been registered under the Securities Act; (ii) the offer and
sale of the New Securities is intended to be exempt from registration under the
Securities Act; and (iii) there is currently no established market for the New
Exchangeable Notes. Such Holder is familiar with Rule 144 promulgated by the
Commission under the Securities Act, as

 



22 

 

 

presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act. Such Holder (and each beneficial owner of the Exchanged
Notes for which such Holder acts as investment advisor) will only sell or
otherwise transfer the New Exchangeable Notes in accordance with the New
Exchangeable Notes Indenture, as applicable.

 

Section 4.10.      Ownership of Common Stock. Each Holder represents and
warrants, on behalf of itself and its investment advisor, that, as of the
Closing Date, it is not, and immediately after giving pro forma effect to the
issuance of the New Securities under the terms of this Agreement and the other
Transactions will not be, and thereafter will not enter into any transaction or
agreement with the intent to become, directly or indirectly, the beneficial
owner, as determined pursuant to the rules and regulations promulgated under
Section 13(d) of the Exchange Act, either alone or together with each person
subject to aggregation of Common Stock ownership with such Holder under Section
13 or Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder at such time (an “Aggregated Person”), of Common Stock representing
more than 9.99% of the total issued and outstanding shares of the Common Stock.

 

Section 4.11.      Selling Restrictions. Such Holder acknowledges that no action
has been or will be taken in any jurisdiction that would, or is intended to,
permit a public offering of any of the New Exchangeable Notes in any country or
jurisdiction where action for that purpose is required. In particular, no offer
of the New Exchangeable Notes may be made in circumstances which would require
the publication by the Issuer of a prospectus under the Prospectus (Directive
2003/71/EC) (as amended). Such Holder agrees that it will comply with all
relevant laws, regulations and directives in each jurisdiction in which it
purchases, offers, sells or delivers New Exchangeable Notes.

 

Section 4.12.      Holding Period. A period of at least six months has elapsed
since the date the Holders acquired their beneficial interest in the Existing
Convertible Notes, and at the times the Holders acquired such beneficial
interest, the Holders paid full consideration for the Existing Convertible Notes
as set forth in Rule 144(b)(1) under the Securities Act, and each of the Holders
has continued to hold such beneficial ownership in the Existing Convertible
Notes at all such times since such Holder acquired such Existing Convertible
Notes.

 



23 

 



 

Article 5
[Reserved]

 

Article 6
Certain Covenants and Agreements of the Parties

 

Section 6.01.      Further Action by the Credit Parties. The Credit Parties
shall, at the written request of the Holders, at any time and from time to time
following the Closing, execute and deliver to the Holders all such further
instruments and take all such further action as may be reasonably necessary or
appropriate in order to confirm or carry out its obligations under this
Agreement.

 

Section 6.02.      Best Efforts. The Credit Parties on the one hand, and the
Holders on the other, shall use their respective best efforts (subject to
standards of commercial reasonableness) to consummate the Transactions.

 

Section 6.03.      Publicity. The Credit Parties and the Holders agree that
promptly following the execution of this Agreement, Holdings will issue a press
release, in a form to be agreed among the Credit Parties and the Holders, and
file a report with the Commission on Form 8-K in a form reasonably agreed upon
by the Holders, and on the date of the Closing, Holdings shall file a report
with the Commission on Form 8-K describing the material terms of the
Transactions, and filing all material documents related to the Transactions
pursuant to Item 2.03 of Form 8-K. Holdings affirms that such Form 8-K will
include all material nonpublic information provided to the Holders and their
Affiliates in connection with the Transactions.



 

Section 6.04.      Standstill.

 

(a)             The Holders, on behalf of themselves and their investment
advisor, agree with the Issuer and Holdings that, for a period of one year after
the date of this Agreement (the “Standstill Period”), unless specifically
permitted in writing by Holdings, neither they nor their Affiliates will in any
manner, directly or indirectly:

 

(i)            effect, seek, offer or propose (whether publicly or otherwise) to
effect, or cause or participate in, or in any way assist any other person or
entity to effect, seek, offer or propose (whether publicly or otherwise) to
effect or participate in:

 



24 

 

 

(A)            any acquisition, agreement to acquire, proposal or offer to
acquire, or facilitate the acquisition or ownership of any securities (or
beneficial ownership thereof) or all or substantially all of the assets, or any
warrant, option or other right to acquire any such securities or assets, of
Holdings or any of its Subsidiaries other than the New Securities offered
hereby,

 

(B)            any tender or exchange offer, merger or other business
combination involving Holdings or any of its Subsidiaries,

 

(C)            any business combination, recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to
Holdings or any of its Subsidiaries, or

 

(D)            any “solicitation” of “proxies” (as such terms are used in the
proxy rules of the Securities and Exchange Commission) or consents to vote any
voting securities of Holdings;

 

(ii)            form, join or in any way participate in a “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to any voting
securities of Holdings, other than between the Holders and any Affiliates of the
Holders;

 

(iii)            call, request the calling of, or otherwise seek or assist in
the calling of a special meeting of the shareholders of the other party;

 

(iv)            make any public announcement with respect to, or submit an
unsolicited proposal for or offer of (with or without condition), any
extraordinary transaction involving Holdings or its securities or assets;

 

(v)            otherwise act, alone or in concert with others, to seek to
control the management, Board of Directors or policies of Holdings, except
pursuant to the terms of the Transaction Documents;

 

(vi)            take any action which might force Holdings to make a public
announcement regarding any of the types of matters set forth in (a) above;

 

(vii)            disclose any intention, plan or arrangement prohibited by, or
inconsistent with, the foregoing; or

 

(viii)            enter into any agreements with any third party with respect to
any of the foregoing.

 

The Holders, on behalf of themselves and their investment advisor, further agree
that during the Standstill Period they will not (and will ensure that their
Affiliates

 



25 

 

 

and associates (and any person acting on behalf of or in concert with them or
any of their affiliates or associates) will not), directly or indirectly,
without the prior written consent of Holdings, take any action that would
reasonably be expected to require Holdings to make a public announcement
regarding the possibility of a business combination, merger or other type of
transaction described in this ‎Section 6.04 with the Holder or any of its
affiliates; provided, however, that the forgoing restrictions in this Section
6.04 shall not apply to (a) the offer and sale of any or all of the New
Securities or the Underlying Shares to any Person at any time, or (b) the
purchase or any other acquisition of any Common Stock by any Holder from any
Person at any time so long as such purchase or acquisition does not violate
‎6.04(b).

 

(b)             Each Holder, on behalf of itself and its investment advisor,
further agrees that for so long as any New Exchangeable Notes are outstanding it
will not enter into any transaction or agreement with the intent to become,
directly or indirectly, the beneficial owner, as determined pursuant to the
rules and regulations promulgated under Section 13(d) of the Exchange Act,
either alone or together with each Aggregated Person, of Common Stock
representing more than 9.99% of the total issued and outstanding shares of the
Common Stock.

 

Section 6.05.      Rule 144A Information Requirement and Annual Reports. (a) If,
at any time, Holdings is not subject to Section 13 or 15(d) of the Exchange Act,
the Issuer shall, so long as any of the Exchange Shares shall, at such time,
constitute “restricted securities” within the meaning of Rule 144(a)(3) under
the Securities Act, upon the written request of the holder, beneficial owner or
prospective purchaser of any Exchange Shares, promptly furnish such holder,
beneficial owner or prospective purchaser the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act to facilitate the
resale of the Exchange Shares pursuant to Rule 144A, as such rule may be amended
from time to time. The Issuer shall take such further action as any holder or
beneficial owner of the Exchange Shares may reasonably request to the extent
from time to time required to enable such holder or beneficial owner to sell the
Exchange Shares in accordance with Rule 144A, as such rule may be amended from
time to time.

 

Section 6.06.      DTC. The Issuer will use reasonable best efforts to comply
with the agreements set forth in the representation letter of the Issuer to DTC
relating to the approval of the New Exchangeable Notes and the Exchange Shares
by DTC for “book-entry” transfer.

 

Section 6.07.      Transfer Agent. Holdings agrees to maintain, at its expense,
a transfer agent and, if necessary under the jurisdiction of incorporation of
Holdings, a registrar for the Common Stock.

 

Section 6.08.      Underlying Shares.

 

(a)               Holdings will reserve and keep available at all times, free of
pre-emptive rights, the maximum number of Underlying Shares initially issuable
upon exchange of the New Exchangeable Notes (including any Underlying Shares to
be issued upon exchange of the New Exchangeable Notes in connection with a
make-whole adjustment event or anti-dilution adjustment event), assuming all
exchanges of New Exchange Notes are settled solely through the delivery of
shares of Common Stock.

 

(b)             Upon receipt of the Underlying Shares by the Holders, the
Underlying Shares will be eligible for immediate resale by the Holders pursuant
to Rule 144 as promulgated under the Securities Act; provided that this Section
6.08(b) shall not be a covenant of the Credit Parties if the Holders shall not
have delivered to Davis Polk & Wardwell LLP an Investor Representation Letter in
the form that was delivered on the Closing Date by each Holder to, or otherwise
reasonably acceptable to, Davis Polk & Wardwell LLP, which Investor
Representation Letter shall be true and complete at upon receipt of the
Underlying Shares by the Holders.

 



26 

 

 

Section 6.09.      Absence of Manipulation. Neither Holdings nor each Holder
will take, directly or indirectly, any action designed to or that would
constitute or that might reasonably be expected to cause or result in
stabilization or manipulation of the price of any securities of Holdings to
facilitate the sale or resale of the New Exchangeable Notes, Exchange Shares or
Underlying Shares.

 

Section 6.10.      Short Sales. Neither the Holders nor any person acting on
their behalf or pursuant to any understanding with them will engage, directly or
indirectly, in any transactions in the securities of the issuer or Holdings
(including Short Sales) prior to the time the Transactions are publicly
disclosed by the Issuer or Holdings.

 

Section 6.11.      Listing. Each of Holdings and the Issuer will use its
reasonable best efforts (i) to cause the New Exchangeable Notes and the Delayed
Draw Term Loan Agreement (or a promissory note issued thereunder) to be listed
on a Recognised Stock Exchange as soon as practicable after the Closing Date but
in no event later than the date of the first interest payment on the New
Exchangeable Notes or the Delayed Draw Term Loan Agreement as the case may be,
(ii) upon obtaining such listing, to maintain such listing of the New
Exchangeable Notes and the Delayed Draw Term Loan Agreement (or a promissory
note issued thereunder) for so long as any of the New Exchangeable Notes are
outstanding or the Delayed Draw Term Loan Agreement is outstanding as the case
may be, and (iii) for so long as the Delayed Draw Term Loan Agreement is
outstanding, to ensure that the person through whom any payment under the
Delayed Draw Term Loan Agreement is made is not in Ireland for the purposes of
section 64 of the TCA.  Prior to causing the New Exchangeable Notes and the
Delayed Draw Term Loan Agreement (or a promissory note issued thereunder) to be
listed, each of Holdings and the Issuer shall take such lawful steps as may be
necessary to convert the Issuer to a designated activity company.  Promptly
after causing the New Exchangeable Notes and the Delayed Draw Term Loan
Agreement (or a promissory note issued thereunder) to be listed on a Recognised
Stock Exchange, the Issuer shall send notice to each Holder, with a copy to the
New Exchangeable Notes Trustee, confirming that such listing has been obtained.

 

Section 6.12.      Cancelation. Holdings shall provide the Holders with evidence
of the cancellation of the Exchanged Notes by the Existing Convertible Notes
Trustee reasonably acceptable to the Holders.

 

Section 6.13.      Board Transition. Holdings shall conduct a search for three
new directors with relevant expertise to its business and shall use its
reasonable best efforts to facilitate the selection and appointment of such
individuals to its Board of Directors within 90 days after the Closing Date;
provided, that, for the avoidance of doubt, the selection and appointment of
such individuals shall be in the sole discretion of the Board of Directors. Such
new directors shall be “independent” directors within the meaning of Section 301
of the Sarbanes-Oxley Act of 2002, the rules promulgated thereunder by the
Commission, and the rules of The Nasdaq Stock Market.

 



27 

 

 

Article 7
Termination

 

Section 7.01.   Termination. Notwithstanding anything in this Agreement to the
contrary, this Agreement may be terminated and the transactions contemplated by
this Agreement abandoned at any time prior to the Closing by any party if the
transactions contemplated by this Agreement are not consummated in accordance
with their terms on or prior to July 31, 2017, or such later date as mutually
agreed between the Holders and Holdings; provided, however, that a party hereto
shall not have the right to terminate this Agreement if the failure to
consummate the transactions contemplated by this Agreement shall be primarily
attributable to such party’s failure to satisfy its obligations hereunder;
provided, further, that the provisions of ‎Section 8.01 shall survive any such
termination of this Agreement.

 

Article 8
Miscellaneous

 

Section 8.01.      Indemnification.

 



(a)             Each of the Credit Parties, jointly and severally, agrees to
indemnify and hold harmless each Holder (or certain funds and/or accounts for
which a Holder or any of its Affiliates acts as investment advisor), its
Affiliates, its manager and the directors, officers, employees and agents of
such Holder, such manager and each person who controls such Holder or such
manager within the meaning of either the Securities Act or the Exchange Act
(each, an “Indemnified Person”) against any and all losses, claims, damages,
liabilities or out-of-pocket expenses (including legal or other expenses
reasonably incurred in connection with investigating or defending same)
(collectively, Losses”) to the extent that any such Loss results from any
actions, litigations, investigations or proceedings (whether or not such
Indemnified Party is a party thereto) (collectively, “Proceedings”) that (i)
arise out of or are based upon any breach by any Credit Party of any
representation or warranty or failure to comply with any of the agreements set
forth in any of the Transaction Documents, or (ii) are otherwise related to or
arise out of or in connection with, in each case, the Transactions, including
modifications or future additions to the Transaction Documents, or execution of
letter agreements or other related activities, in each case other than Losses to
the extent finally determined by a court of competent jurisdiction to have
resulted from (i) the bad faith, gross negligence or willful misconduct of such
Indemnified Person, (ii) a willful and material breach by a Holder of its
obligations under this Agreement, or (iii) a claim solely among the Indemnified
Persons or a claim brought by the Indemnified Persons against any Credit Party.
The Credit Parties also will reimburse the Indemnified Person for any legal or
other expenses reasonably incurred by the Indemnified Party, as such expenses
are incurred, in connection with investigating, preparing or defending against
any of the foregoing Losses, including in connection with any Proceedings in
connection with the enforcement of this provision. This indemnity agreement will
be in addition to any liability which the Credit Parties may otherwise have.





 



28 

 

 

(b)             Promptly after receipt by an Indemnified Person under this
‎Section 8.01 of notice of the commencement of any Proceeding, such Indemnified
Person will, if a claim in respect thereof is to be made against the Credit
Parties under this ‎Section 8.01, notify the Credit Parties in writing of the
commencement thereof, but the failure to notify the Credit Parties will not
relieve it from liability under paragraph (a) above unless and to the extent it
did not otherwise learn of such Proceeding and such failure results in the
forfeiture by the Credit Parties of substantial rights and defenses. In case any
such Proceeding is brought against any Indemnified Person and such Indemnified
Person seeks indemnity from the Credit Parties, the Credit Parties will be
entitled to participate in, and, to the extent that they shall elect, by written
notice delivered to the Indemnified Person promptly after receiving the
aforesaid notice from such Indemnified Person, to assume the defense thereof
with counsel reasonably satisfactory to such Indemnified Person; provided,
however, if the Credit Parties or any Indemnified Person shall have reasonably
concluded that a conflict may arise between the positions of the Credit Parties
and the Indemnified Person in conducting the defense of any such Proceeding or
that there may be legal defenses available to such Indemnified Person and/or
other Indemnified Persons that are different from or additional to those
available to the Credit Parties, the Indemnified Person or Persons shall each
have the right to select separate counsel (including one local counsel in each
relevant jurisdiction) to assume such legal defenses and to otherwise
participate in the defense of such Proceeding on behalf of such Indemnified
Person or Persons. Upon receipt of notice from the Credit Parties to such
Indemnified Person of the Credit Parties’ election so to assume the defense of
such Proceeding and approval by the Indemnified Person of counsel, the Credit
Parties will not be liable to such Indemnified Person for any legal or other
expenses subsequently incurred by such Indemnified Person in connection with the
defense thereof unless (i) the Indemnified Person shall have employed separate
counsel in accordance with the proviso to the preceding sentence (it being
understood, however, that in connection with any such Proceeding the Credit
Parties shall not be liable for the expenses of more than one separate counsel
(in addition to any local counsel) representing the Indemnified Persons who are
parties to such Proceeding) or (ii) the Credit Parties shall not have employed
counsel reasonably satisfactory to such Indemnified Person to represent such
Indemnified Person within a reasonable time after notice of commencement of the
Proceeding.

 

(c)             In the event that a Credit Party advises an Indemnified Person
that it will contest a claim for indemnification hereunder, or fails, within
thirty (30) days of receipt of any indemnification notice to notify, in writing,
such person of its election to defend, settle or compromise, at its sole cost
and expense, any Proceeding (or discontinues its defense at any time after it
commences such defense), then each Indemnified Person may, at its option,
defend, settle or otherwise compromise or pay such action or claim. In any
event, unless and until the Credit Parties elect in writing to assume and do so
assume the defense of any such Proceeding, the Indemnified Party's costs and
expenses arising out of the defense, settlement or compromise of any such
action, claim or proceeding shall be losses subject to indemnification
hereunder.



 



29 

 

 

(d)             The Credit Parties shall not be liable for any settlement of any
proceeding effected without its written consent, which shall not be withheld
unreasonably, but if settled with such consent or if there is a final judgment
for the plaintiff, the Credit Parties agree to indemnify the Indemnified Person
against any Loss by reason of such settlement or judgment. The Credit Parties
shall not, without the prior written consent of the Indemnified Person, effect
any settlement or compromise or consent to the entry of any judgment in any
pending or threatened Proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity or contribution was or could have been
sought hereunder by such Indemnified Person (whether or not the Indemnified
Persons are actual or potential parties to such Proceeding), unless such
settlement, compromise or consent (x) includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such Proceeding and (y) does not include a statement as to or an admission or
finding of fault, culpability or a failure to act, by or on behalf of any
Indemnified Person.

 

(e)             If the indemnity provided in paragraph (a) above is unavailable
to or insufficient to hold harmless an Indemnified Person in respect of any Loss
referred to therein, then the Credit Parties shall contribute to the aggregate
Losses to which such Indemnified Person may be subject in such proportion as is
appropriate to reflect the relative benefits received by the Credit Parties on
the one hand and by such Indemnified Person on the other from the Transactions.
If the allocation provided by the immediately preceding sentence is unavailable
for any reason, the Credit Parties shall contribute in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Credit Parties on the one hand and such Indemnified Person on the
other in connection with the statements, omissions or other actions which
resulted in such Losses, as well as any other relevant equitable considerations.
The Credit Parties and the Holders agree that it would not be just and equitable
if contribution pursuant to this Section 8.01(e) were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above. For purposes of this paragraph (e),
each person who controls a Holder (or certain funds and/or accounts for which a
Holder or any of its Affiliates acts as investment advisor) within the meaning
of either the Securities Act or the Exchange Act and each affiliate, director,
officer, employee and agent of such Holder shall have the same rights to
contribution as such Holder.

 

(f)             The indemnity, reimbursement and contribution obligations of
each Credit Party under this Section 8.01 shall be in addition to any liability
which such Credit Party may otherwise have to an Indemnified Person and shall be
binding upon and inure to the benefit of any successors, assigns and heirs of
each Credit Party and any Indemnified Person.

 

Section 8.02.      Survival. The representations, warranties, covenants and
agreements of the Credit Parties and the Holders contained in this Agreement or
in any

 



30 

 

 

certificate furnished hereunder shall survive the Closing for five years from
the date hereof.

 

Section 8.03.      Prior Agreements. This Agreement and that certain
Confidential Disclosure Agreement dated as of May 4, 2017 by and between
Holdings and Highbridge Capital Management, LLC constitute the entire agreement
between the parties concerning the subject matter hereof and supersede any prior
representations, understandings or agreements. There are no representations,
warranties, agreements, conditions or covenants, of any nature whatsoever
(whether express or implied, written or oral) between the parties hereto with
respect to such subject matter except as expressly set forth herein.

 

Section 8.04.      Severability. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision or the validity and enforceability of this Agreement in any
other jurisdiction.

 

Section 8.05.      Governing Law; Jurisdiction. This Agreement shall in all
respects be construed in accordance with and governed by the substantive laws of
the State of New York, without reference to its choice of law rules. All actions
or proceedings arising out of or relating to this Agreement shall be heard and
determined exclusively in any federal court of the United States of America
sitting in the City of New York, Borough of Manhattan; provided, however, that
if such federal court does not have jurisdiction over such action or proceeding,
such action or proceeding shall be heard and determined exclusively in any state
court sitting in the City of New York, Borough of Manhattan. Consistent with the
preceding sentence, the parties hereto hereby (a) submit to the exclusive
jurisdiction of any federal or state court sitting in City of New York, Borough
of Manhattan, for the purpose of any action or proceeding arising out of or
relating to this Agreement brought by any party hereto and (b) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the action or proceeding is brought in an
inconvenient forum, that the venue of the action or proceeding is improper, or
that this Agreement or the transactions contemplated by this Agreement may not
be enforced in or by any of the above-named courts.

 

Section 8.06.      Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



31 

 

 

Section 8.07.      Headings. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of, or
affect the interpretation of, this Agreement.

 

Section 8.08.      Certain Definitions. Capitalized terms in this Agreement
shall have the meanings specified below, or as specified elsewhere in this
Agreement, for all purposes hereof. The following terms, as used in this
Agreement, shall have the meanings as set forth below:

 

“Affiliate” means, as applied to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with such specified person.

 

“Anti-Money Laundering Laws” means all financial recordkeeping and reporting
requirements applicable to Holdings and each of its Subsidiaries from time to
time, including those of the Bank Secrecy Act, as amended by Title III of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001, and the money
laundering and any related or similar laws of all jurisdictions in which
Holdings and each of its Subsidiaries conduct business.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) subject to Title IV of ERISA for which any Credit Party, any of their
respective Subsidiaries or any of their respective ERISA Affiliates has been an
“employer” (as defined in Section 3(5) of ERISA) within the past six years.

 

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York.

 

“CMS” means The Centers for Medicare and Medicaid Services of the United States
Department of Health and Human Services, and any Governmental Authority
successor thereto.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 



32 

 

 

“Copyrights” means any and all rights in any works of authorship, including (a)
copyrights and moral rights, (b) copyright registrations and recordings thereof
and all applications in connection therewith including those listed on Annex VI,
(c) income, license fees, royalties, damages, and payments now and hereafter due
or payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past, present,
or future infringements thereof, (e) the right to sue for past, present, and
future infringements thereof, and (d) all rights corresponding thereto
throughout the world.

 

“DESI Program Products” means Products subject to regulation under the FDA’s
Drug Efficacy Study Implementation program.

 

“DTC” means the Depository Trust Company.

 

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, investigation, judgment, letter, or other written
communication, or any litigation or judicial or administrative proceeding, from
or involving any Governmental Authority or any third party, involving violations
of Environmental Laws by Holdings or any Subsidiary of Holdings, or releases of
Hazardous Materials (a) from or to any assets or properties, or businesses of
Holdings, any Subsidiary of Holdings, or any of their predecessors in interest,
(b) from adjoining properties or businesses to any properties of Holdings or any
Subsidiary of Holdings, or (c) from or onto any facilities which received
Hazardous Materials generated by Holdings, any Subsidiary of Holdings, or any of
their predecessors in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Holdings or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, rights to purchase, or other equivalents
(regardless of how designated) of or in such Person, whether voting or
nonvoting, including capital

 



33 

 

 

stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act); provided
that “Equity Interests” shall not include any debt securities convertible into
or exchangeable for any securities otherwise constituting Equity Interests
pursuant to this definition.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any and all rules or regulations promulgated from time to time thereunder,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Credit Party or
any of their respective Subsidiaries under IRC Section 414(b), (b) any trade or
business subject to ERISA whose employees are treated as employed by the same
employer as the employees of any Credit Party or their respective Subsidiaries
under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any organization subject to ERISA that is a member of an
affiliated service group of which any Credit Party or any of their respective
Subsidiaries is a member under IRC Section 414(m), or (d) solely for purposes of
Section 302 of ERISA and Section 412 of the IRC, any Person subject to ERISA
that is a party to an arrangement with any Credit Party or any of their
respective Subsidiaries and whose employees are aggregated with the employees of
any Credit Party or any of their respective Subsidiaries under IRC Section
414(o).

 

“Existing Secured Notes Indenture” means that certain Indenture, dated as of
August 19, 2014, among Holdings, as Issuer, the Guarantors named therein, and
U.S. Bank National Association, as Trustee and Collateral Trustee.

 

“FDA” means the U.S. Food and Drug Administration and any Governmental Authority
successor thereto.

 

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.

 

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank). The term “Governmental
Authority” shall further include any institutional review board, ethics
committee, data monitoring committee, or other committee or entity with defined
authority to oversee Regulatory Matters or any agency, branch or other
governmental body charged with the responsibility and/or vested with the
authority to administer and/or enforce any Health Care Laws.

 



34 

 

 

“Government Drug Rebate Program” means, collectively, the Medicaid Drug Rebate
Program with CMS and any individual state drug rebate program administered by
any state of the United States of America.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Health Care Laws” means all Requirements of Law relating to (a) fraud and abuse
(including the following statutes, as amended, modified or supplemented from
time to time and any successor statutes thereto and regulations promulgated from
time to time thereunder: the federal Anti-Kickback Statute (42 U.S.C. §
1320a-7b(b)); the civil False Claims Act (31 U.S.C. § 3729 et seq.); and
Sections 1320a-7 and 1320a-7a and 1320a-7b of Title 42 of the United States
Code; (b) the Medicare Prescription Drug, Improvement, and Modernization Act of
2003 (Pub. L. No. 108-173)); (c) any Government Drug Rebate Program, (d) all
statutes and regulations administered by the FDA or any comparable Governmental
Authority, including by not limited to the Food, Drug, and Cosmetic Act (21
U.S.C. § 301 et seq.); (e) the Physician Payments Sunshine Act, (f) the
licensure or regulation of healthcare providers, suppliers, professionals,
facilities or payors; (g) patient health care; (h) quality, safety certification
and accreditation standards and requirements; (i) HIPAA; (j) certificates of
operations and authority; (k) laws regulating the provision of free or
discounted care or services; and (l) any and all other applicable federal, state
or local health care laws, rules, codes, statutes, regulations, manuals, orders,
ordinances, statutes, policies, professional or ethical rules, administrative
guidance and requirements, as the same may be amended, modified or supplemented
from time to time, and any successor statute thereto.

 

“Health Care Permits” means any and all permits, licenses, authorizations,
certificates, certificates of need, as well as accreditations and plans of
third-party accreditation agencies (such as the Joint Commission for
Accreditation of Healthcare Organizations) that are (a) necessary to enable any
Credit Party to continue to conduct its business as it is conducted on the
Closing Date, or (b) required under any Health Care Law or the business affairs,
practices, licensing or reimbursement entitlements of any Credit Party.

 

“Health Care Proceeding” means any inquiries, investigations, probes, audits,
hearings, litigation or proceedings (in each case, whether civil, criminal,
administrative or

 



35 

 

 

investigative) concerning any alleged or actual non-compliance by any Credit
Party with any Health Care Laws or the requirements of any Health Care Permit.

 

“HIPAA” means (a) the Health Insurance Portability and Accountability Act of
1996; (b) the Health Information Technology for Economic and Clinical Health Act
(Title XIII of the American Recovery and Reinvestment Act of 2009); and (c) any
state and local laws regulating the privacy and/or security of individually
identifiable information, in each case as the same may be amended, modified or
supplemented from time to time, any successor statutes thereto, and any and all
rules or regulations promulgated from time to time thereunder.

 

“Intellectual Property” means any and all Patents, Copyrights, Trademarks,
rights under Patent Licenses, trade secrets, know-how, inventions (whether or
not patentable), algorithms, software programs (including source code and object
code), processes, product designs, industrial designs, blueprints, drawings,
data, customer lists, URLs and domain names, specifications, documentations,
reports, catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.

 

“Inventory” means inventory (as that term is defined in the New York Uniform
Commercial Code, as in effect from time to time).

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“Listing Condition” means, with respect to the New Exchangeable Notes, the
Issuer has sent written notice to each of the Holders, with a copy to the New
Exchangeable Notes Trustee, which confirms that the New Exchangeable Notes are
listed on a Recognised Stock Exchange.

 

“Margin Stock” means “margin stock” as defined in Regulation U of the Board of
Governors as in effect from time to time.

 

“Material Contract” means (a) each contract or agreement to which any Credit
Party or any of its Subsidiaries is a party involving aggregate consideration
payable to or by such Credit Party or such Subsidiary of $750,000 or more (other
than purchase orders in the ordinary course of the business of such Credit Party
or such Subsidiary and other than contracts that by their terms may be
terminated by such Credit Party or Subsidiary in the ordinary course of its
business upon less than 60 days’ notice without penalty or premium), (b) all
Patent Licenses (other than immaterial Patent Licenses), (c) any settlement
agreement to which any Credit Party or Subsidiary is a party involving an amount
in excess of $750,000, (d) any agreement with respect to rebates in excess of
$750,000 provided for any Inventory of any Credit Party or Subsidiary and (e)
all other contracts or agreements, the loss of which could reasonably be
expected to result in a Material Adverse Effect.

 

“Material Debt” means debt incurred pursuant to the Delayed Draw Term Loan
Agreement, the New ABL Agreement, the New Exchangeable Notes Indenture, the

 



36 

 

 

Existing Convertible Notes Indenture, the Existing Secured Notes Indenture and
any other indebtedness of the Credit Parties involving an aggregate amount of
$3,000,000 or more.

 

“Material Debt Documents” means all agreements, documents, notes, indentures and
instruments at any time executed and/or delivered by Holdings or any other
Person evidencing, governing, securing or otherwise related to any other
Material Debt, as each of the foregoing may be amended, restated, modified,
supplemented, renewed, or replaced from time to time.

 

“Medicaid” means, collectively, the healthcare assistance program established by
Title XIX of the Social Security Act (42 U.S.C. §§ 1396 et seq.) and any
statutes succeeding thereto, and all laws, rules, regulations, manuals, orders,
guidelines or requirements (whether or not having the force of law) pertaining
to such program, including all state statutes and plans for medical assistance
enacted in connection with such program, in each case as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C. §§
1395 et seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders, guidelines or requirements (whether or not having
the force of law) pertaining to such program, in each case as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” means a multiemployer plan within the meaning of Section
4001(a)(3) of ERISA to which any Credit Party or any Subsidiary or any of their
respective ERISA Affiliates (or any Person who in the last five years was an
ERISA Affiliate) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Patent License” means any license or distribution agreement pursuant to which a
Credit Party or any of its Subsidiaries is granted rights with respect to
Patents for use in connection with the use, sale, manufacture, import, export
and/or distribution of any Products.

 

“Patents” means patents and patent applications, including (a) the patents and
patent applications listed on Annex VI, (b) all continuations, divisionals,
continuations-in-part, re-examinations, reissues, and renewals thereof and
improvements thereon, (c) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past, present, or future infringements thereof, (d) the right to sue for
past, present, and future infringements thereof, and (e) all of rights
corresponding thereto throughout the world.

 



37 

 

 

“Permits” means, with respect to any Person, any permit, approval, clearance,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other contractual obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or Products or
to which such Person or any of its property or Products is subject, including
all Registrations and all Health Care Permits.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Products” means any FDA-approved product that is marketed and sold in the
United States by any of the Credit Parties or any of their Subsidiaries and
shall include by reference Registrations that are required to conduct the Credit
Parties’ business as currently conducted and any Subsidiary’s business as
conducted from time to time.

 

“PTO” means the U.S. Patent and Trademark Office.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Holdings or one of its Subsidiaries and the improvements
thereto.

 

“Recognised Stock Exchange” means a recognised stock exchange within the meaning
of Section 64 of the TCA.

 

“Registrations” means all Permits and exemptions issued or allowed by any
Governmental Authority (including but not limited to new drug applications,
abbreviated new drug applications, biologics license applications,
investigational new drug applications, over-the-counter drug monograph, device
pre-market approval applications, device pre-market notifications,
investigational device exemptions, product recertifications, manufacturing
approvals and authorizations, CE Marks, pricing and reimbursement approvals,
labeling approvals or their foreign equivalent, controlled substance
registrations, and wholesale distributor permits) held by, or applied by
contract to, any Credit Party or any of its Subsidiaries, that are required for
the research, development, manufacture, distribution, marketing, storage,
transportation, use and sale of the Products of any Credit Party or any of its
Subsidiaries.

 

“Regulatory Authority” means the U.S. Food and Drug Administration or any
successor thereto or any comparable Governmental Authority that is concerned
with the safety, efficacy, reliability, manufacture, sale, advertising,
promotion, reimbursement, import, export or marketing of medical products or
drugs.

 

“Regulatory Matters” means governmental administrative or regulatory matters
related to or as a result of relevant Health Care Laws.

 



38 

 

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address a release of
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to a release of Hazardous Materials, in each case as
required by Environmental Laws.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or Products or
to which such Person or any of its Property or Products is subject, including
all applicable Health Care Laws.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case, that is subject to a
comprehensive country sanctions program administered and enforced by OFAC
(currently, such programs target Crimea, Cuba, Iran, North Korea, Sudan and
Syria).

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 of Regulation SHO promulgated under the Exchange Act, and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
short sales, swaps, derivatives and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker-dealers
or foreign regulated brokers.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the board of directors or other governing body, as applicable, of such
corporation, partnership, limited liability company, or other entity.

 

“TCA” means the Taxes Consolidation Act 1997 of Ireland.

 

“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including (a) the trade names, registered trademarks, trademark
applications, registered service marks and service mark applications listed on
Annex VI, (b) all renewals thereof, (c) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or

 



39 

 

 

future infringements or dilutions thereof, (d) the right to sue for past,
present and future infringements and dilutions thereof, (e) the goodwill of the
business symbolized by the foregoing or connected therewith, and (f) all rights
corresponding thereto throughout the world.

 

Section 8.09.      Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and either of the parties hereto may execute this Agreement by
signing any such counterpart. A facsimile transmission of this Agreement bearing
a signature on behalf of a party hereto shall be legal and binding on such
party.

 

Section 8.10.      Assignment; Binding Effect. The Holders shall not convey,
assign or otherwise transfer any of their rights or obligations under this
Agreement without the express written consent of the Credit Parties, and the
Credit Parties shall not convey, assign or otherwise transfer any of their
rights and obligations under this Agreement without the express written consent
of the Holders; provided, however, that, without the consent of the Credit
Parties, the Holders may assign their rights and obligations hereunder to any of
their Affiliates or any funds managed by their Affiliates. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

Section 8.11.      Waiver; Remedies. No delay on the part of the Holders, the
Issuer or the Guarantors in exercising any right, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any waiver on the part of
the Holders, the Issuer or the Guarantors of any right, power or privilege under
this Agreement operate as a waiver of any other right, power or privilege of
such party under this Agreement, nor shall any single or partial exercise of any
right, power or privilege under this Agreement preclude any other or further
exercise thereof or the exercise of any other right, power or privilege under
this Agreement.

 

Section 8.12.      Specific Performance. The parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
or to enforce specifically the performance of the terms and provisions hereof in
addition to any other remedy to which any of them are entitled at law or in
equity.

 

Section 8.13.      Amendment. This Agreement may be modified or amended only by
written agreement of each of the parties to this Agreement.

 

Section 8.14.      Notice. Any notice or communications hereunder shall be in
writing and shall be deemed to have been given if delivered in person or by
electronic transmission or by registered or certified first-class mail or
courier service, to the following addresses, or such other addresses as may be
furnished hereafter by notice in writing, as follows:

 



40 

 

 

if to the Credit Parties:

 

Pernix Therapeutics Holdings, Inc.
10 North Park Place
Morristown, NJ 07960
Attention: Chief Legal Officer
Email: kpina@pernixtx.com

 

with copies to:

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention: Sophia Hudson
Facsimile: (212) 701-5762
Email: sophia.hudson@davispolk.com

 

if to the Holders:

 

1992 MSF International Ltd. and 1992 Tactical Credit Master Fund, L.P.



c/o Highbridge Capital Management, LLC



40 West 57th Street
New York, NY 10019
Attention: Damon P. Meyer
Facsimile: (646) 344-4747
Email: damon.meyer@highbridge.com

 

with copies to:

 

Skadden, Arps, Slate, Meagher & Flom LLP



4 Times Square



New York, NY 10036



Attention: Andrea Nicolás 



Facsimile: (917) 777-3416



Email: andrea.nicolas@skadden.com

 

41 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed by their respective duly authorized
officers, as of the date first above written.

 

  PERNIX IRELAND PAIN LIMITED, as Issuer           By: /s/ K. R. Pina      Name:
Kenneth R. Pina     Title:    Corporate Secretary              

PERNIX THERAPEUTICS HOLDINGS, INC., as Guarantor

 

      By: /s/ K. R. Pina      Name: Kenneth R. Pina     Title:    Corporate
Secretary              

PERNIX THERAPEUTICS LLC, as Guarantor

 

     

By:



/s/ John A. Sedor      Name: John A. Sedor    

Title:  Manager

 

        PERNIX MANUFACTURING LLC, as Guarantor          

By:



/s/ John A. Sedor      Name: John A. Sedor     Title:   Manager

 



 

[Signature Page to Exchange Agreement – Issuer & Guarantors]

 





 

 

  

 

CYPRESS PHARMACEUTICALS, INC., as Guarantor

 

     

By:



/s/ K. R. Pina      Name: Kenneth R. Pina     Title:  Senior Vice President and
Corporate Secretary              

PERNIX SLEEP, INC., as Guarantor

 

     

By:



/s/ K. R. Pina      Name: Kenneth R. Pina     Title:  Senior Vice President and
Corporate Secretary              

GAINE, INC., as Guarantor

 

     

By:



/s/ K. R. Pina      Name: Kenneth R. Pina   Title:   Senior Vice President and
Corporate Secretary               RESPICOPEA INC., as Guarantor          

By:



/s/ K. R. Pina     Name: Kenneth R. Pina     Title:   Senior Vice President and
Corporate Secretary

 

 



[Signature Page to Exchange Agreement – Issuer & Guarantors]

 





 

 



 

 

MACOVEN PHARMACEUTICALS, L.L.C., as Guarantor

 

     

By:



/s/ John A. Sedor      Name: John A. Sedor     Title:   Manager              

HAWTHORN PHARMACEUTICALS, INC., as Guarantor

 

     

By:



/s/ K. R. Pina      Name: Kenneth R. Pina     Title:   Senior Vice President and
Corporate Secretary              

PERNIX IRELAND LIMITED, as Guarantor

 

     

By:



/s/ K. R. Pina      Name: Kenneth R. Pina     Title:   Senior Vice President and
Corporate Secretary      

 

  PERNIX HOLDCO 1, LLC, as Guarantor       By: Pernix Therapeutics, LLC   Its:
Sole member and sole manager          

By:



/s/ John A. Sedor      Name: John A. Sedor     Title:   Manager      

 

 

[Signature Page to Exchange Agreement – Issuer & Guarantors]

 





 

 

 

 

 

PERNIX HOLDCO 2, LLC, as Guarantor



      By: Cypress Pharmaceuticals, Inc.   Its: Sole member and sole manager    
     

By:



/s/ K. R. Pina      Name: Kenneth R. Pina     Title:   Corporate Secretary

 





 



  PERNIX HOLDCO 3, LLC, as Guarantor        By: Pernix Therapeutics Holdings,
Inc.   Its: Sole member and sole manager          

By:



/s/ K. R. Pina      Name: Kenneth R. Pina     Title:   Corporate Secretary

 

 

 

 

 

[Signature Page to Exchange Agreement – Issuer & Guarantors]

 

 

 

 

1992 MSF INTERNATIONAL LTD., as Holder





By: Highbridge Capital Management, LLC, as trading manager and not in its
individual capacity

 

 

  By: /s/ Jonathan Segal      Name: Jonathan Segal     Title:   Managing
Director               By: /s/ Jason Hempel     Name: Jason Hempel     Title:
  Managing Director      

 

 

 

1992 TACTICAL CREDIT MASTER FUND, L.P., as Holder

 


By: Highbridge Capital Management, LLC, as trading manager and not in its
individual capacity

 

 

  By: /s/ Jonathan Segal      Name: Jonathan Segal     Title:   Managing
Director               By: /s/ Jason Hempel     Name: Jason Hempel     Title:
  Managing Director

 

 

 

 

 



[Signature Page to Exchange Agreement – Holders]

 



 

 

 

Exhibit A

List of Guarantors

 

 

1.Pernix Therapeutics Holdings, Inc.

 

2.Pernix Therapeutics, LLC

 

3.Pernix Manufacturing, LLC

 

4.Cypress Pharmaceuticals, Inc.

 

5.Pernix Sleep, Inc.

 

6.Gaine, Inc.

 

7.Respicopea, Inc.

 

8.Macoven Pharmaceuticals, L.L.C.

 

9.Hawthorn Pharmaceuticals, Inc.

 

10.Pernix Holdco 1, LLC

 

11.Pernix Holdco 2, LLC

 

12.Pernix Holdco 3, LLC

 

13.Pernix Ireland Limited

 

 

 

 

Annex I

 

Step 1 Formation of NewCos

 

1.Pernix Therapeutics, LLC (“Louisiana”) will form Pernix Holdco 1, LLC, a
wholly owned single-member limited liability company (“NewCo1”).

 

2.Cypress Pharmaceuticals, Inc. (“Mississippi”) will form Pernix Holdco 2, LLC,
a wholly owned single-member limited liability company (“NewCo2”).

 

3.Pernix Therapeutics Holdings, Inc. (“PTX”) will form Pernix Holdco 3, LLC, a
wholly owned single-member limited liability company (“NewCo3”).

 

Step 2 Guarantees

 

1.NewCo1, NewCo2 and NewCo3 will enter into a supplemental indenture to PTX’s
12% Senior Secured Notes due 2020 pursuant to which each of them will guarantee
the obligations outstanding under such indenture and become credit parties
thereto.

 

Step 3 Sale/Purchase Agreements

 

1.Louisiana will sell all the issued and outstanding equity interests of each of
Respicopea, Inc., Macoven Pharmaceuticals, L.L.C. and Gaine, Inc. to NewCo1 in
consideration for additional equity interests in NewCo1.

 

2.Mississippi will sell all the issued and outstanding equity interests of
Hawthorn Pharmaceuticals, Inc. to NewCo2 in consideration for additional equity
interests in NewCo2.

 

3.PTX will sell all the issued and outstanding equity interests of each of
Pernix Sleep, Inc., Pernix Therapeutics, LLC, Pernix Manufacturing LLC and
Cypress Pharmaceuticals, Inc. to NewCo3 in consideration for additional equity
interests in NewCo3.

 

 

 

 

Annex II


 

Additional Closing Deliverables of the Credit Parties

 

(a)A certificate of each of the Credit Parties dated as of the Closing Date and
executed by an officer of such Credit Party, which shall (A) certify that
attached thereto is a true and complete copy of the resolutions, written
consents or extracts of minutes of a meeting, as applicable, of the its board of
directors, board of managers, shareholders, members or other governing body (as
the case may be and in each case, to the extent required) authorizing the
execution, delivery and performance of the Transaction Documents to which it is
a party, (B) identify by name and title and bear the signatures of the officers
or authorized signatories of such obligor that is authorized to sign the
Transaction Documents to which it is a party on the Closing Date, as applicable,
and (C) certify (I) that attached thereto is a true and complete copy of the
certificate or articles of incorporation or organization (or memorandum of
association, articles of association or other equivalent thereof) of such
obligor on the Closing Date (certified by the relevant authority of the
jurisdiction of organization of such obligor) and a true and correct copy of its
by-laws or operating, management, partnership or similar agreement (to the
extent applicable) and (II) that such documents or agreements have not been
amended (except as otherwise attached to such certificate and certified therein
as being the only amendments thereto as of such date);

 

(b)a certificate of each of the Credit Parties dated as of the Closing Date and
executed by (i) the Chief Executive Officer or President of Holdings and (ii)
the Chief Financial Officer, Chief Accounting Officer or Treasurer of Holdings,
which shall certify that (A) the representations and warranties in Article 3 of
the Agreement (including, without limitation, Section 3.23) were true, correct
and complete when made and are true and correct with the same force and effect
as though expressly made at and as of the Closing Date, (B) each of the Credit
Parties has complied with all agreements and satisfied all the conditions on its
part to be performed or satisfied at or prior to the Closing Date, and (C) the
true and correct copies or reasonably detailed descriptions of the Material
Contracts of each Credit Party and its Subsidiaries as of the date hereof have
been provided to counsel to the Holders;

 

(c)a good standing certificate (or other equivalent) for each of the Credit
Parties dated as of a recent date for each such Credit Party from its
jurisdiction of organization;

 

(d)legal opinion of Davis Polk & Wardwell, counsel for the Credit Parties, in
the form agreed upon by the Holders;

 

(e)legal opinion of Hogan Lovells LLP, Maryland counsel for the Credit Parties,
in the form agreed upon by the Holders;

 

(f)legal opinion of McCann FitzGerald, Irish counsel for the Credit Parties, in
the form agreed upon by the Holders;

 

(g)legal opinion of Butler Snow LLP, Louisiana counsel for the Credit Parties,
in the form agreed upon by the Holders;

 

(h)legal opinion of Butler Snow LLP, Mississippi counsel for the Credit Parties,
in the form agreed upon by the Holders; and

 

(i)legal opinion of Hogan Lovells LLP, Texas counsel for the Credit Parties, in
the form agreed upon by the Holders.

 





 

 

Annex III

 


Subsidiaries of Holdings After Giving Effect to the Internal Reorganization 

 

1.Pernix Therapeutics, LLC

 

2.Pernix Manufacturing, LLC

 

3.Cypress Pharmaceuticals, Inc.

 

4.Pernix Sleep, Inc.

 

5.Gaine, Inc.

 

6.Respicopea, Inc.

 

7.Macoven Pharmaceuticals, L.L.C.

 

8.Hawthorn Pharmaceuticals, Inc.

 

9.Pernix Holdco 1, LLC

 

10.Pernix Holdco 2, LLC

 

11.Pernix Holdco 3, LLC

 

12.Pernix Ireland Limited

 

13.Pernix Ireland Pain Limited

 

 

 

 

Annex IV

Regulatory Disclosure

 

 

 

 

 

Annex V

Outstanding Indebtedness



 

 

 

 

Annex VI

Intellectual Property



 

 

 

 



 

 